Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39790 Filed 03/25/21 Page 1 of 68




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

  PATTI JO CAHOO, KRISTEN MENDYK,
  KHADIJA COLE, HYON PAK, and
  MICHELLE DAVISON,

                        Plaintiffs,                           Case Number 17-10657
  v.                                                          Honorable David M. Lawson

  FAST ENTERPRISES LLC, CSG GOVERNMENT
  SOLUTIONS, STEPHEN GESKEY,
  SHEMIN BLUNDELL, DORIS MITCHELL,
  DEBRA SINGLETON, and SHARON
  MOFFET-MASSEY,

                    Defendants.
  __________________________________________/

           OPINION AND ORDER ON MOTIONS FOR SUMMARY JUDGMENT

         In the remaining count of their amended complaint, the five named plaintiffs allege that the

  defendants deprived them of their right to due process of law when the State of Michigan’s

  Unemployment Insurance Agency (UIA) used its Michigan Integrated Data Automated System

  (MiDAS) to make fraud determinations arising from their respective claims for unemployment

  insurance. Defendants CSG Government Solutions and FAST Enterprises, Inc. played key roles

  in the development and implementation of MiDAS, and the plaintiffs allege that they share

  responsibility for the harm caused.

         The plaintiffs also sued several individual employees of the Michigan Unemployment

  Insurance Agency for their roles in the implementation of MiDAS and the adjudication of their

  fraud cases. These defendants, Sharon Moffet-Massey, Stephen Geskey, Shemin Blundell, Doris

  Mitchell, and Debra Singleton (the State defendants), also moved for summary judgment.
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39791 Filed 03/25/21 Page 2 of 68




          In their respective motions, CSG and FAST have moved for summary judgment arguing

  that (1) the plaintiffs suffered no injuries, (2) the defendants did not cause any injuries, (3) they

  are not state actors and cannot be sued for violating constitutional rights, and (4) three plaintiffs

  are not the real parties in interest and should be judicially estopped from bringing their claims

  because they failed to disclose in their respective bankruptcy schedules their property interests in

  this litigation.

          CSG and FAST raised these same arguments in motions to dismiss, which they filed after

  the close of discovery. Those arguments, they asserted, supported their contention that the

  plaintiffs lacked standing to sue them under Article III of the Constitution. The Court denied their

  motions, Cahoo v. FAST Enterprises LLC, --- F. Supp. 3d ---, No. 17-10657, 2020 WL 7493103

  (E.D. Mich. Dec. 21, 2020), and for the same reasons rejects those arguments in their respective

  summary judgment motions, although two issues require additional discussion here. In the opinion

  and order denying the motions to dismiss, the Court noted that although the facts supported a

  conclusion that the plaintiffs’ injuries were fairly traceable to FAST’s and CSG’s conduct, the

  Court did not determine the question of proximate cause. Id. at *10-12 (noting that “causation to

  support standing is not synonymous with causation sufficient to support a claim”)

  (quoting Parsons v. United States Dep’t of Justice, 801 F.3d 701, 715 (6th Cir. 2015)). In addition,

  the Court determined that the factual record was not sufficient to address the effect of Cahoo’s,

  Mendyk’s, and Cole’s bankruptcy filings on whether they should be estopped from asserting their

  present claims, Cahoo, 2020 WL 7493103 at 12-13. Those issues are ready for determination now.

          The State defendants argue that (1) the plaintiffs suffered no injuries, (2) the defendants

  did not cause any injuries, (3) the defendants are entitled to qualified immunity, (4) the plaintiffs

  are not entitled to injunctive relief, (5) the Court should preclude the plaintiffs from obtaining
                                                  -2-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39792 Filed 03/25/21 Page 3 of 68




  medical-related damages because they have not identified any expert witnesses, and (6) plaintiff

  Kristen Mendyk’s claim is barred by the statute of limitations.

          The plaintiffs also moved for partial summary judgment on liability, arguing that the

  undisputed facts demonstrate that (1) the fraud questionnaires and determinations did not provide

  adequate substantive notice, (2) the manner of notice — by traditional mail and email — was

  constitutionally deficient, (3) they were denied a fair hearing through the inadequate notice in the

  questionnaires and determinations, and (4) the plaintiffs’ interest in the vindication of their

  constitutional rights outweighs the costs of imposing additional procedural safeguards on the State,

  and (5) defendants CSG, FAST, Geskey, and Moffet-Massey are responsible for the due process

  violations.

          There is sufficient evidence of causation to preclude summary judgment for FAST and

  CSG on that ground. The bankruptcy filings by plaintiffs Cahoo, Mendyk, and Cole will not

  require dismissal of their claims at this time. The claim by plaintiff Pak against all defendants

  must be dismissed because the undisputed facts show that he has not suffered a constitutional

  injury. The record reviewed in the light most favorable to the other plaintiffs shows that defendants

  Blundell, Mitchell, and Singleton did not implicitly authorize, approve, or knowingly acquiesce to

  developing the UIA’s unconstitutional policies or forms, and therefore the amended complaint

  against them will be dismissed. The record precludes summary judgment against defendants

  Sharon Moffet-Massey and Stephen Geskey, and they are not protected by qualified immunity.

  And although the forms MiDAS generated to notify claimants of possible redetermination of

  benefits were insufficient to inform them of fraud accusations, fact questions exist in the record as

  to the effects of the notice deficiencies on the plaintiffs that preclude partial summary judgment in

  their favor.
                                                  -3-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39793 Filed 03/25/21 Page 4 of 68




                                                    I.

         The facts of the case have been discussed many times in the Court’s previous opinions and

  need not be repeated here. The most recent and relevant discussion is found in the opinion and

  order on the motions to dismiss for lack of standing, Cahoo, 2020 WL 7493103, at *1-8, and that

  recitation is incorporated by reference in this opinion.

         The roles of the individual State defendants were not the subject of the motion to dismiss,

  and more needs to be said about them here. The adoption of MiDAS was a large, comprehensive

  modernization project spearheaded by Clay Tierney, who was the Director of the Agency’s Office

  of Technology and Modernization. He no longer is a defendant in this case. The UIA had two

  separate teams dedicated to fraudulent unemployment claims: the first, “nonmonetary benefits”

  team, headed by Susan Easton, investigated and adjudicated overpayments and fraud; the second,

  “restitution and collection team,” headed by defendant Shemin Blundell, collected overpayments.

                                      A. Sharon Moffet-Massey

         Defendant Sharon Moffet-Massey was appointed the director of the UIA in April 2014 and

  maintained that position until January 2017. As the director, she oversaw the UIA’s operations

  and ensured that the Agency processed unemployment claims. She served as the director when

  the Auditor General audited MiDAS and when the Department of Labor (DOL) reviewed the

  UIA’s operations; she served as the DOL’s “point of contact” throughout its investigation. The

  plaintiffs allege that as the head of the UIA, she pursued the allegedly defective and

  unconstitutional policies.

         By the time Moffet-Massey assumed her position, the “benefits side” of the UIA “pretty

  much fully implemented” MiDAS. She had the ultimate responsibility of approving forms,



                                                   -4-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39794 Filed 03/25/21 Page 5 of 68




  processes, and any changes to MiDAS. Her name appears on the form 1713 fraud questionnaires

  and form 1302 fraud determinations under the heading “authorized by.”

          Moffet-Massey received weekly or biweekly updates on the MiDAS project and had the

  authority to prioritize and approve any modifications or changes to the system, policies, and

  procedures. However, she apparently disregarded several recommendations from defendant

  Steven Geskey, an attorney, to modify the UIA’s practices. Geskey dep., ECF No. 473-20,

  PageID.35299, 35317, 35315, 35327, 35332, (“I recommended against the fraud finding decision

  trees” “which went unheeded;” “I began making that request earlier, and continued that request

  even later when those were not changed pursuant to my recommendations”). However, the record

  is unclear if Geskey made these recommendations to Moffet-Massey or her predecessor, Steve

  Arwood, or both. Despite the negative press about MiDAS, Moffet-Massey said that she was

  unaware of any “issues” with the system. Moffet-Massey dep., ECF No. 473-16, PageID.34979,

  35135 (“There were times where we had a hiccup here or there, but it did what we thought it was

  to do.”).

          Moffet-Massey acknowledged that federal regulations currently prohibit the use of auto

  adjudication for unemployment claims, but she maintained that the practice was unprecedented at

  the time of MiDAS’s implementation, and the UIA staff had no reason to think it was prohibited.

  However, she eventually directed the Agency to shut off the auto-adjudication feature around

  August 2015 because staff members alerted her that the system had been determining too

  frequently that people committed fraud.

          Around 2015, the DOL began reviewing the UIA’s practices, and a DOL administrator

  emailed Moffet-Massey in September 2015 warning that “[a]ll determinations of fraud . . . require

  a complete investigation of the issue(s) involved, including the opportunity to rebut [allegations]
                                                  -5-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39795 Filed 03/25/21 Page 6 of 68




  prior to the issuance of a determination” and that “the determination may not be made by an

  automated system.” DOL Letter dated 09/04/15, ECF No. 473-21, PageID.35404. But Moffet-

  Massey doubled down, contending that “Agency staff spent countless hours combing through a

  variety of regulatory and governance manuals, including the 301 Handbook” and determined that

  the regulations “fail[ed] to reveal any [] substantive limitation concerning when auto-adjudication

  is “not appropriate.” Moffet-Massey Email dated 09/11/15, ECF No. 473-21, PageID.35403. The

  DOL administrator maintained that the system violated federal regulations. Shortly after the UIA

  shut off MiDAS’s auto-adjudication functionalities in August 2015, the DOL produced its report

  formally finding that the policy violated federal regulations in November 2015.

                                         B. Stephen Geskey

         Defendant Stephen Geskey served as the UIA’s director from 2008 to 2011 while the State

  solicited bids for the MiDAS project and brought CSG on board as the project manager. After

  directing the UIA, he performed miscellaneous legal jobs until he took over the policies and

  procedures group, which was “imbedded within the UI project modernization team.” The record

  is unclear on when that occurred. Geskey testified that he took the position sometime “between

  2011 [and] 2012” (before MiDAS went live in October 2013) and that he had “some involvement”

  “in the policies and procedures [team] up to the implementation” of MiDAS. But he also testified

  that he became the head of the group after MiDAS’s implementation in 2013, and that when he

  took the position, MiDAS’s functions had already been “imbedded.” As the director of the policy

  unit, Geskey was responsible for making “major policy decisions” about MiDAS, and “had some

  involvement” in developing the system’s procedures (i.e., how “individual staff do things”).

         Geskey also played a role in developing, or at least approving, some of the language used

  on UIA forms, although the Agency’s director had the ultimate say over form approval. Susan
                                                  -6-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39796 Filed 03/25/21 Page 7 of 68




  Easton, who worked on the non-monetary team that handled the determination and fact-finding

  forms, testified that the non-monetary team developed the language of these forms. The team

  would send a draft form to Easton, who would revise it, then send it to the legal department. Once

  the legal department completed its review, the proposed form “went to [Geskey], the director of

  the [policies and procedures] units,” then finally to the UIA’s director. Easton could not recall

  whether team members, management, or Geskey ever discussed whether the forms afforded due

  process, and she could not recall implementing any changes to the forms from 2013 to 2017.

  However, Tierney testified that he and Geskey investigated an alleged “tendency to refer to all

  overpayments as being fraudulently collected,” but they “did not find that to be the case.” Tierney

  dep., ECF No. 473-2, PageID.33381.

         Geskey confirmed that he “personally did not undertake a legal review to determine the

  legal sufficiency” of certain forms. Nor did he review the legality of the UIA’s income spreading

  practice. However, he says that he made “unheeded” recommendations to the UIA director not to

  adopt, or at least modify, the logic trees as they related to fraud findings to ensure such

  determinations were based on “competent material and substantial evidence.”

         After the DOL reviewed MiDAS and issued its Monitoring Report, Geskey drafted the

  UIA’s response for Moffet-Massey. The letter, which Moffet-Massey signed, stated that the UIA’s

  “read of [federal regulations] does not reveal any substantive limitation” on the UIA’s use of auto-

  adjudication.

         From January 2016 to “maybe 2017,” Geskey oversaw the bankruptcy department staff,

  who sent claimant files to the state attorney general’s office to oppose the discharge of claimant

  debt and advised them on “the intersection between bankruptcy and [unemployment insurance]

  law.” There was no policy requiring the UIA to file adversary complaints in every bankruptcy
                                                  -7-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39797 Filed 03/25/21 Page 8 of 68




  case; rather, staff would refer matters to the attorney general’s office for review and initiation of

  an adversary proceeding when appropriate. Doris Mitchell, who worked in the unit, said that

  Geskey never issued a directive regarding the referral of files to the attorney general’s office.

  Rather, the UIA maintained a general policy that if a bankruptcy claimant owed a debt to the

  Agency, the UIA would refer the claimant’s file to the attorney general.

                                         C. Shemin Blundell

         Defendant Shemin Blundell directed the restitution and collections team, the fraud

  investigation unit, and managed the bankruptcy unit under Geskey for some time. Around 2012,

  Blundell also served as a business analyst during the development of MiDAS and worked closely

  with FAST; she was on the project floor every day during the development phase. In that role, she

  worked on a team that focused on “the MiDAS screen development,” benefit overpayment

  collection functionality, “benefit timeliness quality for fraud investigation cases,” and “benefit

  payment control.”

         After MiDAS went live, from about 2014 through 2016, Blundell directed the restitution

  and collections team, which handled the collection of restitution, discussed current practices, and

  made recommendations. Blundell’s work in the restitution and collection department, as the name

  implies, revolved around collecting overpayments after the UIA issued a fraud determination.

  Tierney explained that “[o]nce the adjudication had set a determination in place that there was

  money owed” and “once the 30-day appeal period was past and went final,” the file “was scanned

  over to [Blundell’s] team to come up with a method by which we would track those accounts [and]

  make sure that we were” collecting overpayments. Tierney dep., ECF No. 473-2, PageID.33492-

  93. However, Blundell was not in charge of any claim examiners.



                                                  -8-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39798 Filed 03/25/21 Page 9 of 68




         In February 2016, Blundell became the director of the Fraud Investigation Unit until she

  was demoted to a local office manager in 2018. In their amended complaint, the plaintiffs allege

  that, as the Fraud Unit’s director, she “direct[ed] subordinates to pursue the invalid and false fraud

  claims against claimants despite the knowledge that the fraud claims were invalid and false.” Am.

  Compl., ¶ ¶17, 164, ECF No. 43, PageID.757, 781. But during her deposition, Blundell testified

  that her work had “absolutely nothing” to do with the plaintiffs’ claims, which pertain to

  administrative fraud determinations. Instead, her work related to the investigation of fraud

  (primarily identity theft) for criminal prosecution purposes. She explained that her employees

  “would have occasional cases where there was actual fraud that occurred due to overpayment, say,

  working while collecting. But [for] those cases, my regulation agents would actually meet with

  the employer and claimant one on one, and there were cases we were taking to prosecution.”

  Blundell dep., ECF No. 423-26, PageID.19239.

                                           D. Doris Mitchell

         The plaintiffs alleged that defendant Doris Mitchell was head of the UIA’s Friend of the

  Court and Bankruptcy Unit, where she directed subordinates “to oppose discharge of claimants’

  debt in bankruptcy proceedings” that were based on allegedly false fraud claims, despite knowing

  that the claims were invalid. Am. Compl., ECF No. 43, PageID.757 at ¶ 18.

         Mitchell managed the Friend of the Court unit since 2010. In 2014, the Friend of Court

  unit “added the functionality of the bankruptcy process.” When that happened, Mitchell became

  the manager of the Friend of the Court unit and bankruptcy unit. For bankruptcy matters, she

  reported to Blundell, who, in turn, reported to Geskey.

         Mitchell testified that when the bankruptcy unit received a bankruptcy notice, staff entered

  the data to ensure that collection stops; if a bankruptcy case was dismissed, staff restarted
                                                   -9-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39799 Filed 03/25/21 Page 10 of 68




  collection; and if a discharge were obtained, staff wrote off the discharged debt. If they received

  a Chapter 7 bankruptcy notice involving fraud, the department prepared a file to send to the

  attorney general’s office, unless the claimant had already paid the standard settlement amount

  acceptable to the Agency. If they received a Chapter 13 notice, and there was a balance on the

  account, the matter was referred to the attorney general’s office irrespective of fraud. The file

  preparation in this unit was largely clerical, as staff did not review documents when preparing a

  file; instead, staff simply assembled files to send to the attorney general’s office.

         Mitchell’s unit did not provide any recommendations to the attorney general’s office about

  whether an adversary proceeding should be filed, since that decision fell within the attorney’s

  discretion. Mitchell had no training in assessing fraud or making fraud determinations. The unit

  had no procedures to review files to determine whether the fraud finding was invalid or false.

  Moreover, Mitchell lacked knowledge of the auto-adjudication of fraud determinations or any

  issues regarding them.

                                           E. Debra Singleton

         The plaintiffs allege that defendant Debra Singleton was the head of the Benefit

  Overpayment Collection Unit at the UIA, where she directed subordinates to pursue aggressive

  collection activities, despite knowing about “the over 93% margin of error rate for fraud

  determinations.” Am. Compl., ECF No. 43, PageID.782, ¶¶ 167-68.

         Singleton testified that she led the benefit overpayment collection department from 1999

  until she retired in October 2018; she reported directly to Blundell from about 2014 to 2016. In

  her role, she was never involved in determining whether claims were fraudulent. Nor was her unit

  responsible for determining the propriety of final determinations or how much a claimant owed.

  The department focused exclusively on collections.
                                                   -10-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39800 Filed 03/25/21 Page 11 of 68




         Once MiDAS was implemented, it automatically mailed monthly notices, set up payment

  plans, and initiated tax intercepts — Singleton was not involved in establishing this process. Nor

  was she involved in any meeting regarding collection efforts under MiDAS, and she never received

  a booklet regarding MiDAS’s collections procedures or activities. Her post-MiDAS duties

  primarily involved making phone calls to and receiving phone calls from claimants and verifying

  whether they were paying. When claimants called the collection department with questions about

  non-collection issues, like adjudication or appeals, Singleton’s unit directed claimants to hang up

  and call customer service because it was the UIA’s policy not to transfer calls between 800

  numbers.

         When initiating garnishment proceedings, the unit assessed whether the claimant was

  delinquent in making payments. The department then would send a letter informing the claimant

  of the UIA’s intent to garnish their wages. Claimants then could negotiate with the department to

  establish a payment plan, based on their respective payment histories.

         Singleton said that she had no knowledge of the alleged 93% margin of error for fraud

  determinations. She also lacked the power to stop collection proceedings.

                                                  II.

         FAST and CSG move for summary judgment on the remaining count of the amended

  complaint. They each assert that none of the plaintiffs have offered sufficient evidence that these

  defendants caused any of their injuries, and Cahoo, Mendyk, and Cole cannot pursue their claims

  because those claims belong to their respective bankruptcy estates.

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). When reviewing the motion record, “[t]he court must view the evidence and draw all
                                                 -11-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39801 Filed 03/25/21 Page 12 of 68




  reasonable inferences in favor of the non-moving party, and determine ‘whether the evidence

  presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

  one party must prevail as a matter of law.’” Alexander v. CareSource, 576 F.3d 551, 557-58 (6th

  Cir. 2009) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). “The court

  need consider only the cited materials, but it may consider other materials in the record.” Fed. R.

  Civ. P. 56(c)(3).

         The party bringing the summary judgment motion must inform the court of the basis for its

  motion and identify portions of the record that demonstrate that no material facts are genuinely in

  dispute. Id. at 558. (citing Mt. Lebanon Personal Care Home, Inc. v. Hoover Universal, Inc., 276

  F.3d 845, 848 (6th Cir. 2002)). “Once that occurs, the party opposing the motion then may not

  ‘rely on the hope that the trier of fact will disbelieve the movant’s denial of a disputed fact’ but

  must make an affirmative showing with proper evidence in order to defeat the motion.” Ibid.

  (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989)).

         “[T]he party opposing the summary judgment motion must do more than simply show that

  there is some ‘metaphysical doubt as to the material facts.’” Highland Cap., Inc. v. Franklin Nat’l

  Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 586 (1986)) (internal quotation marks omitted). Instead, that party must

  designate specific facts in affidavits, depositions, or other factual material showing “evidence on

  which the jury could reasonably find for” that party. Anderson, 477 U.S. at 252. If the non-moving

  party, after sufficient opportunity for discovery, is unable to meet her burden of proof, summary

  judgment is clearly proper. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).




                                                  -12-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39802 Filed 03/25/21 Page 13 of 68




                                             A. Causation

          FAST and CSG contend that the plaintiffs have not offered sufficient evidence of causation

  to withstand summary judgment.

          Section 1983 imposes civil liability on an individual who “under color [of state law] . . .

  subjects, or causes to be subjected, any citizen of the United States . . . to the deprivation of any

  rights, privileges or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983 (emphasis

  added). Generally, “[c]ommon law tort principles govern causation in the § 1983 context.” Martin

  v. Warren Cnty., Kentucky, 799 F. App’x 329, 337 (6th Cir. 2020) (citing Powers v. Hamilton

  Cnty. Pub. Defender Comm’n, 501 F.3d 592, 608 (6th Cir. 2007); (McKinley v. City of Mansfield,

  404 F.3d 418, 438 (6th Cir. 2005)). Thus, the plaintiffs must show that the defendants’ conduct

  was both a cause in fact and a proximate cause of the alleged due process violations. Ibid.

          “Factual causation ‘is typically assessed using the ‘but for’ test, which requires [courts] to

  imagine whether the harm would have occurred if the defendant had behaved other than it did.”

  Ibid. Proximate cause is “a kind of line-drawing exercise in which [courts] ask whether there are

  any policy or practical reasons that militate against holding a defendant liable even though that

  defendant is a but-for cause of the plaintiff’s injury.” Powers, 501 F.3d. at 609 (citing Dobbs on

  Torts § 181). The proximate cause inquiry is “‘not about causation at all but about the appropriate

  scope of liability.’” Ibid.

          “‘A person ‘subjects’ another to the deprivation of a constitutional right, within the

  meaning of § 1983, if he does an affirmative act, participates in another’s affirmative acts or omits

  to perform an act which he is legally required to do that causes the deprivation of which complaint

  is made.’” Williams v. City of Euclid, 2013 WL 2456373, at *2 (N.D. Ohio, Jun. 6, 2013) (quoting

  Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). The plaintiffs must prove causation as “to
                                                  -13-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39803 Filed 03/25/21 Page 14 of 68




  each defendant that the plaintiff seeks to hold liable.” White v. Bell, 656 F. App’x. 745, 747 (6th

  Cir. 2016). “If [a defendant] is to be held liable, it must be based on the actions of that defendant

  in the situation that the defendant faced, and not based on any problems caused by the errors of

  others, either defendants or non-defendants.” Gibson v. Matthews, 926 F.2d 532, 535 (6th Cir.

  1991). However, “the fact that a defendant was one of multiple contributors to a plaintiff’s injuries

  does not defeat causation.” Parsons, 801 F.3d at 714; see also Libertarian Party of Virginia v.

  Judd, 718 F.3d 308, 316 (4th Cir. 2013); Barnum Timber Co. v. EPA, 633 F.3d 894, 901 (9th Cir.

  2011).

           FAST and CSG each insists that for a private entity to be the proximate cause of

  constitutional injuries, where state officials committed the ultimate acts that caused the injuries,

  the private party must exercise “some control over state officials’ decision [to commit the

  challenged act].” Franklin v. Fox, 312 F.3d 423, 446 (9th Cir. 2002) (quoting King v. Massarweh,

  782 F.2d 825, 829 (9th Cir.1986); see Lucas v. Ulliance, Inc., 2016 WL 1259108, at *8 (E.D.

  Mich. Mar. 31, 2016) (private contractors did not proximately cause due process violation where

  it “exercised [no] influence over [State’s] decision to summarily suspend” plaintiffs’ medical

  licenses even though the contractors reported that the plaintiffs failed to comply with applicable

  regulations). And in the standing context, courts have found injuries not “fairly traceable” to the

  State where a plaintiff’s injury results from a “third party’s voluntary and independent actions or

  omissions.” Crawford v. United States Dep’t of Treasury, 868 F.3d 438, 455 (6th Cir. 2017)

  (emphasis in original) (citing Bennett v. Spear, 520 U.S. 154, 169 (1997)); see Turaani v. Wray,

  440 F. Supp. 3d 733, 738 (E.D. Mich. 2020) (holding that plaintiff could not trace injury to an FBI

  agent where the agent convinced a gun seller to renege on his promise to sell a gun to the plaintiff



                                                  -14-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39804 Filed 03/25/21 Page 15 of 68




  because the FBI agent merely acted to “potentially influence the voluntary and independent

  decisions of a third-party.”).

         However, the Sixth Circuit explained that the proximate cause inquiry is ultimately about

  foreseeability: “[e]ven if an intervening third party is the immediate trigger for the plaintiff’s

  injury, the defendant may still be proximately liable, provided that the third party’s actions were

  foreseeable.” Powers, 501 F.3d at 609 (holding that county public defender office proximately

  caused a violation of the plaintiff’s Fifth, Sixth, and Fourteenth Amendment rights to be free from

  court fees due to indigency when the public defender office failed to move for an indigency

  hearing, even though municipal judge had final authority over the decision); see also Kerman v.

  City of New York, 374 F.3d 93, 126-27 (2d Cir. 2004) (holding that even where it was a hospital’s

  doctors who decided to admit the plaintiff for psychiatric observation, the police officer who took

  the plaintiff to the hospital was nonetheless subject to liability under section 1983 because it was

  foreseeable that the plaintiff would be detained at the hospital as a result of the officer’s taking

  him there); Warner v. Orange Cnty. Dep’t of Probation, 115 F.3d 1068, 1072-74 (2d Cir.1996)

  (holding that in recommending that the plaintiff be sentenced to an alcohol-treatment program that

  incorporated religious elements, a probation department could be held liable under section 1983

  for violating the plaintiff’s First Amendment rights, even though a judge made the sentencing

  decision).

                                               1. CSG

         The plaintiffs point to five actions that they allege CSG took to cause their injuries: (1)

  recommending income spreading, (2) encouraging the UIA to reverse its agency culture regarding

  fraud, (3) suggesting changes to the fact-finding form that UIA sent to claimants, (4) establishing



                                                 -15-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39805 Filed 03/25/21 Page 16 of 68




  a Project Management Office (PMO) to oversee the MiDAS implementation process, and (5)

  drafting the request for proposal (RFP) for the project.

                                            a. Cause in Fact

         The evidence against CSG satisfies the cause-in-fact inquiry. If it were not for CSG’s

  extensive research, work, advice, and ongoing management, the UIA would have been unable to

  develop MiDAS, the execution of which caused at least Cahoo and Cole “to be subjected . . . to

  the deprivation of” their property without due process. 42 U.S.C. § 1983. The new system

  replaced a legacy system that provided adequate questionnaires and determination notices that

  provided specific facts and required human discretion with one that produced deficient notices and

  questionnaires with much less (if any) human oversight. The record is clear that the State relied

  on CSG’s expertise to develop the RFP, which required that MiDAS be able to “automatically

  adjudicate all issue types without staff intervention” and “automatically issue a non-monetary

  determination based on existing information when all or one party has not responded to the fact-

  finding questionnaires.” RFP, ECF No. 474-7 at PageID.36492. An automatically issued fraud

  determination based on a failure to respond is precisely the nature of the plaintiffs’ injuries.

         Although CSG primarily provided administrative support after MiDAS rolled out, it

  “mentored” the State’s staff and maintained “continuous liaison with . . . the State Senior Project

  Managers.” CSG Contract, ECF No. 425-4, PageID.19664. And it supported FAST “in meeting

  the timely delivery of quality information technology services” for MiDAS’s stakeholders. Ibid.

  Some of its tasks also included conducting cost-benefit analyses, developing and managing project

  schedules, facilitating team communications, and monitoring performance. Id., at PageID.19665-

  66.



                                                  -16-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39806 Filed 03/25/21 Page 17 of 68




         These actions involve active management and supervision by CSG. Although CSG did not

  run MiDAS, it monitored the system’s performance and conducted cost-benefit analyses. Doing

  so should have alerted the defendant about the potentially unconstitutional adjudications and

  collection practices, and CSG certainly learned about them in June 2015, when the Auditor General

  published its report.

          It is true that CSG recommended that the UIA clarify the wording on its questionnaire by

  (1) changing the title to make clear that the inquiry related to fraud; (2) explaining in bold text that

  the claimant’s employer provided sufficient information warranting a finding of overpayment, and

  (3) including the potential amount of overpayment, penalties, and disqualifications based on the

  information available.     CSG Fraud Audit Report, ECF No. 434-1, PageID.25327.                  Those

  recommendations were unheeded. But CSG also recommended that the UIA “prorate earnings”

  to “establish any resulting overpayment” “[w]hen there is no employer response and [a] claimant

  does not provide credible earnings information”— a recommendation that the UIA adopted. Id. at

  PageID.25320. CSG further recommended that the UIA “emphasize” that “Agency policy

  stipulates that an Intentional Misrepresentation decision can be rendered even if the claimant fails

  to respond.” Id. at PageID.25325. Thus, although CSG may not have had the ultimate authority

  over MiDAS’s functionalities, it certainly was a significant and necessary actor in the system’s

  development. See Parsons, 801 F.3d at 714 (“the fact that a defendant was one of multiple

  contributors to a plaintiff’s injuries does not defeat causation.”).

         The record adequately demonstrates facts that can support CSG’s pivotal role in the

  system’s development, including MiDAS’s flaws that allowed many of the plaintiffs’ fraud

  determinations absent the protections required by the Due Process Clause.



                                                   -17-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39807 Filed 03/25/21 Page 18 of 68




                                          b. Proximate Cause

         Relying on the district court decision in Lucas v. Ulliance, Inc., CSG insists that proximate

  cause has not been established. In Lucas, the plaintiffs alleged that Michigan’s Department of

  Licensing and Regulatory Affairs (LARA) suspended their licenses to practice medicine without

  a hearing after receiving a report from a third-party private contractor that was contractually

  obligated to report any circumstances indicating that impaired healthcare professionals may pose

  a threat to public health. Lucas, 2016 WL 1259108, at *1. The plaintiffs brought section 1983

  claims against the contractor, among others, alleging that the suspensions violated their due

  process rights. Id. at *8. The court held that the plaintiffs adequately had alleged that the

  contractor’s report constituted a cause-in-fact of their injuries, but nonetheless dismissed the claim

  against Ulliance because the plaintiffs failed to allege proximate causation. Ibid. The court noted

  that “Plaintiffs have not alleged that . . . the Ulliance Defendants exercised any influence over

  Defendant Engle’s decision to summarily suspend their licenses.” Id. at *8. The court also held

  that the plaintiffs “have not alleged that the Ulliance Defendants reported noncompliance except

  as required to fulfill Ulliance’s contractual obligations to LARA.” Ibid.

         Lucas is distinguishable on its facts. The relationship between the contractors and LARA

  in that case is far more distant than the relationship between the UIA and CSG. Rather than simply

  reporting data based on a contractual obligation, the UIA sought out CSG, an expert in

  “government solutions,” to survey best practices among states and provide detailed,

  comprehensive recommendations to build its system. Thus, unlike the contractor in Lucas, the

  facts permit the inference that CSG “exercised [] influence over” the State’s decision to

  “automatically adjudicate all issue types without staff intervention,” determine overpayment by

  prorating earnings, encourage UIA employees to find fraud more frequently, and “automatically
                                                  -18-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39808 Filed 03/25/21 Page 19 of 68




  issue a non-monetary determination based on existing information when all or one party has not

  responded to the fact-finding questionnaires.” ECF No. 474-7, PageID.36492.

         This case more resembles the Second Circuit’s decision in Warner v. Orange County

  Department of Probation. In that case, a probationer brought a section 1983 action against a

  county probation department, alleging that its recommendation to require his attendance at

  Alcoholics Anonymous meetings violated the Establishment Clause of the First Amendment due

  to the religious content of the meetings. Warner, 115 F.3d at 1070. The probation department

  raised a similar defense as CSG, contending that it did not proximately cause the plaintiff’s injuries

  because the sentencing judge had the ultimate authority over the decision. Id. at 1073. The Second

  Circuit rejected the argument, holding that “[g]iven the neutral advisory role of the probation

  officer toward the court, it is an entirely ‘natural consequence[]’ for a judge to adopt the [probation

  officer’s] recommendation as to the therapy provider without making an independent investigation

  of the qualifications and procedures of the recommended provider. Such action by a judge is

  neither ‘abnormal’ nor ‘unforeseen.’” Ibid. (quoting Gutierrez–Rodriguez v. Cartagena, 882 F.2d

  553, 561 (1st Cir. 1989), and citing Malleyv. Briggs, 475 U.S. 335, 344 n.7 (1986), overruled on

  other grounds by Monell v. Dep’t of Soc. Servs. v. City of New York, 436 U.S. 658 (2018)).

         CSG builds its argument on the unpublished district court decision cited above and on an

  out-of-circuit case that addressed a much more attenuated relationship between private conduct

  and the State. See Franklin, 312 F.3d at 446 (9th Cir. 2002) (holding that the plaintiff’s daughter

  was not the proximate cause for eliciting a murder confession from her father (the plaintiff)

  because there was no showing that she had control over the investigation). Looking to published

  Sixth Circuit authority, however, it is evident that although the State’s adjudications were “the

  immediate trigger” for the plaintiffs’ injuries, the faulty adjudications “were foreseeable” in light
                                                   -19-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39809 Filed 03/25/21 Page 20 of 68




  of CSG’s recommendations to permit fully automatic adjudications, to encourage employees to

  find fraud, and to utilize income spreading (i.e., falsified evidence) to determine overpayments.

  Powers, 501 F.3d at 609; see Tierney dep., ECF No. 473-2, PageID.33225 (“we were worried

  about the pitfalls [of the project], and . . . knew we needed professional help with the project . . .

  management office.”). Considering CSG’s “neutral advisory role,” Warner, 115 F.3d at 1070,

  toward the UIA, it was a “natural consequence” for the UIA to adopt its recommendations, Malley,

  475 U.S. at 344 n.7.

                                                2. FAST

          The plaintiffs argue that FAST is responsible for their injuries because it developed the

  UIA’s deficient forms and built the entire MiDAS system, including all of its deficiencies like

  income spreading and adjudications based on nonresponses. Like CSG, FAST maintains that it is

  neither the cause in fact nor the proximate cause of any injuries because the UIA is the true culprit.

  In addition, FAST asserts that it simply followed the UIA’s directions in good faith, thereby

  shielding it from liability.

                                            a. Cause in Fact

          Although the UIA unquestionably had the ultimate authority over MiDAS and the

  plaintiffs’ fraud determinations, the record contains sufficient evidence that FAST contributed to

  the alleged deprivation of the plaintiffs’ property interests without due process. See Parsons, 801

  F.3d at 714.

          As an initial matter, FAST argues that it cannot be liable under section 1983 because

  MiDAS is not a “person” who acted under the color of state law. 42 U.S.C. § 1983. “But this

  argument conveniently ignores the fact that [FAST] implemented and oversaw MiDAS . . . MiDAS

  did not create itself.” Cahoo v. SAS Analytics Inc., 912 F.3d 887, 904-05 (6th Cir. 2019). This
                                                  -20-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39810 Filed 03/25/21 Page 21 of 68




  argument is simply an “attempt to evade responsibility for [FAST’s] actions by deflecting blame

  away from [itself] and onto the computerized system that [it] implemented and oversaw,” id. at

  905, which, in turn, “caus[ed the plaintiffs] to be subjected” to the deprivation of their property

  without due process. 42 U.S.C. § 1983.

         FAST contracted with the State specifically to “design, configure and implement its

  GenTAX commercial-off-the-shelf” software for the UIA’s use in administering unemployment

  insurance, including fraud investigation, overpayments, collections, and tax intercepts. FAST

  Contract, ECF No. 399-65, PageID.17798, 17800, 17802-03. It configured “almost all aspects of”

  MiDAS and trained UIA employees on how to use the system. Id. at PageID.1783. It also

  developed the templates of all MiDAS correspondence, including questionnaires and

  determination notices, which were constitutionally deficient. Id. at PageID.17803-04.

         A question of fact remains about whether FAST helped develop the content of the

  questionnaires and fraud determinations. Compare Easton dep., ECF No. 473-18, PageID.35226

  (FAST employees were on the non-monetary team charged with developing the forms) and

  Tierney dep., ECF No. 471-10, PageID.31311, 31529, 31705 (FAST employees worked under

  Easton’s team to “design and program the system,” and “draft[] the language” of the UIA’s

  forms.”) with Blundell dep., ECF No. 297-8, PageID.11186 (“no CSG, FAST, or SAS employees

  were involved in determining the content or crafting the language of those notices or

  questionnaires sent to claimants.”). That fact question must be resolved in favor of the plaintiffs

  at this stage of the case. Moreover, once MiDAS went live, FAST’s role transitioned to “support

  and maintenance;” that is, “making sure [the system] continues to function and do what it’s

  expected to do,” per FAST’s contractual warranty. ECF No. 471-10, PageID.31362



                                                 -21-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39811 Filed 03/25/21 Page 22 of 68




          There is sufficient evidence in the record to preclude summary judgment on the cause-in-

  fact issue.

                                         b. Proximate Cause

          FAST raises a similar proximate causation argument as CSG. Its arguments are more

  compelling, in that the record suggests that FAST may have exercised minimal control over the

  UIA’s decision to implement the policies designed into the system. But questions of fact preclude

  a finding that FAST is not the proximate cause of the injuries. The record shows that FAST played

  an essential role in building the system, and its employees participated in the developmental

  meetings with CSG and the UIA. Easton dep., ECF No. 473-18, PageID.35226 (FAST employees,

  who were “subject matter experts” worked on the non-monetary team tasked with developing the

  forms); Tierney dep., ECF No. 471-10, PageID.31311, 31529, 31705.

          FAST argues that it cannot be the proximate cause because the UIA’s abdication of its duty

  to ensure that the system comported with federal law constituted an intervening and superseding

  cause, citing Lucas, 2016 WL 1259108, at *1. But again, Lucas is distinguishable from the facts

  of this case. First, as discussed above, FAST and the UIA had a much closer working relationship

  than Ulliance had with LARA, which simply reported potential doctors who did not comply with

  pertinent regulations. Here, the UIA worked extensively with FAST to develop MiDAS and

  update the UIA’s correspondence. Even more, the record shows that FAST agreed to share at least

  some of the responsibilities of ensuring that the system complied with federal and state law. FAST

  Contract, ECF No. 399-65, PageID.17803-04 (agreeing to develop the templates of all MiDAS

  correspondence, including questionnaires and determination notices and ensuring that the

  templates complied with “Federal and State law delivery requirements”); Tierney dep., ECF No.

  471-10, PageID.31701 (FAST’s “solution is designed to function in compliance with all applicable
                                                 -22-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39812 Filed 03/25/21 Page 23 of 68




  law, rules, and regulations of our government clients, and will function in compliance with the

  Michigan Employment Security Act, UI administrative rules, and federal laws and regulations.”);

  see FAST Response to RFP, ECF No. 440, PageID.25524 (“the proposed solution and associated

  hardware and software must comply with multiple State and federal policies, standards,

  procedures, laws, and regulations.”).

         FAST’s involvement suggests at least some influence in developing the fraud

  questionnaires, determination notices, and email correspondence, and therefore the UIA’s faulty

  adjudications certainly “were foreseeable” in light of FAST’s development of a streamlined,

  automated system that provided little to no opportunities to be heard and intelligently respond

  before stripping claimants of their property rights. See Powers, 501 F.3d at 609.

                                          c. Good Faith Defense

         Finally, FAST argues that even if it did factually and proximately cause the plaintiffs’

  injuries, it is nevertheless protected by its good faith adherence to the UIA’s directives. The law

  does not support the application of that defense to these facts.

         “[W]hile a private party acting under color of state law does not enjoy qualified immunity

  from suit, it is entitled to raise a good-faith defense to liability under section 1983.’” Lee v. Ohio

  Educ. Ass’n, 951 F.3d 386, 390 (6th Cir. 2020). However, the cases on which FAST relies make

  clear that the good faith defense is premised on a party relying on the law as it existed at the time

  of its actions. Ibid. (union was entitled to rely on then-existing state law and United States

  Supreme Court precedent when collecting mandatory “fair-share” fees from the plaintiff — a

  practice later deemed unconstitutional); Duncan v. Peck, 844 F.2d 1261, 1267 (6th Cir. 1988)

  (parties “who rely on the advice of their attorneys, and invoke presumptively reasonable statutes”

  had a good faith defense); Clement v. City of Glendale, 518 F3d 1090, 1097 (9th Cir. 2008) (“The
                                                  -23-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39813 Filed 03/25/21 Page 24 of 68




  constitutional defect — a lack of notice to the car’s owner — could not have been observed by the

  towing company at the time when the tow was conducted” and “[t]he responsibility to give notice

  falls on the police.”); Ogle v. Ohio Civil Serv. Employees Ass’n, AFSCME, Local 11, 397 F. Supp.

  3d 1076, 1091 (S.D. Ohio 2019) (“private entities that rely upon a presumptively valid state statute

  have protection from liability should that statute later turn out to be unconstitutional.”).

          Here, FAST argues that because the law at the time did not prohibit auto-adjudication of

  unemployment claims, its conduct falls under the good faith exception. That argument does not

  fit within the scope of that defense. First, Michigan law at the time actually required that “[t]he

  unemployment agency shall designate representatives who shall promptly examine claims and

  make a determination of the facts.” Mich. Comp. Laws § 421.32. That law was in effect during

  MiDAS’s development. Tierney dep., ECF No. 471-10, PageID.31603. Clearly, MiDAS is not a

  “designate[d] representative” charged with evaluating facts and adjudicating claims. Moreover,

  federal law at the time clearly established that not only must unemployment beneficiaries be

  provided with an opportunity for a hearing before their benefits are terminated, Goldberg v. Kelly,

  397 U.S. 254, 267 (1970), but the notice of the hearing must “set forth the alleged misconduct with

  particularity,” In re Gault, 387 U.S. 1, 33 (1967), and provide claimants with a “reasonable

  opportunity to know the claims of the opposing party and [] meet them.” Morgan v. United States,

  304 U.S. 1, 18 (1938). As discussed in this Court’s earlier decisions, the fraud questionnaires and

  determination notices woefully fell short of that standard. See, e.g., Cahoo v. Fast Enters. LLC,

  No. 17-10657, 2020 WL 7624613, at *11 (E.D. Mich. Dec. 22, 2020) (opinion on class

  certification).

          FAST, in essence, seeks to shield itself from liability not by alleging that it relied on old

  law that has changed; rather it contends that it was not the one that caused these injuries because
                                                   -24-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39814 Filed 03/25/21 Page 25 of 68




  the State told it what to do and how to do it. As the Court explained in its opinion on FAST’s

  motion to dismiss, that argument is legally insufficient. “‘[S]ince World War II, the ‘just following

  orders’ defense has not occupied a respected position in our jurisprudence, and [government

  actors] in such cases may be held liable under § 1983 if there is a reason why any of them should

  question the validity of that order.’” Kennedy v. City of Cincinnati, 595 F.3d 327, 337 (6th Cir.

  2010) (quoting O’Rourke v. Hayes, 378 F.3d 1201, 1210 n.5 (11th Cir. 2004)); Grossman v. City

  of Portland, 33 F. 3d 1200, 1209 (9th Cir. 1994) (“Section 1983 defendants are not ‘immune for

  the results of their official conduct simply because they were enforcing policies or orders

  promulgated by those with superior authority’”); Brent v. Ashley, 247 F.3d 1294, 1305 (11th Cir.

  2001) (“following orders does not immunize government agents from civil rights liability”).

                                         3. Plaintiff Hyon Pak

         The causation arguments by CSG and FAST must be examined in a different light for

  plaintiff Hyon Pak because, unlike the other plaintiffs, the record conclusively shows that he did

  not suffer a constitutional injury that could have been caused by any of the defendants.

         Pak received unemployment benefits from September 2011 through March 2012. When

  the UIA began investigating Pak, it mailed him three pre-MiDAS questionnaires in September

  2012, inquiring about two of his employers. In October 2012, Pak received two more pre-MiDAS

  fraud questionnaires, one for each employer. He did not respond. About a year later (and after

  MiDAS rolled out), Pak chose to “go green,” that is, he elected to receive his notices through email

  messages, not through the United States Mail. He provided the UIA with his email address. About

  one year after “going green,” the UIA posted four fraud determinations on Pak’s MiWAM account,

  on December 29, 2014, all of which were generated by MiDAS. The UIA eventually intercepted

  his tax refunds in 2016.
                                                  -25-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39815 Filed 03/25/21 Page 26 of 68




         Pak cannot complain about the substantive adequacy of notice provided by the UIA’s

  questionnaires. He never received the problematic MiDAS questionnaires. Instead, he received

  and responded to the old forms, which provided him with an adequate explanation of the stakes

  and grounds for suspicion against him. See, e.g., September 2012 Questionnaire, ECF No. 445-

  38, PageID.26348 (warning Pak that his “employer has provided sufficient documentation to

  prove an overpayment, which will result in misrepresentation (FRAUD),” and explaining that the

  employer notified the UIA that Pak failed to report to work). Pak responded to the questionnaires

  with his written explanation. MiDAS issued a second round of questionnaires the following

  month, but Pak chose not to respond, apparently believing they were duplicates. The plaintiffs

  emphasize that the UIA issued the fraud determinations in 2014 — about two years after the

  questionnaires were sent. But State law at the time accorded the Agency six years to issue such a

  determination. Mich. Comp. Laws § 421.62 (the period is now three years). Thus, there is no fact

  question that nothing about MiDAS or the defendants’ involvement in its development or

  implementation could have caused Pak any due process injury; he received and returned the

  adequate questionnaires before MiDAS was even in the picture.

         Pak alleges that he was unaware of the 2014 fraud determinations until 2016, when the

  UIA intercepted his federal tax refund. But during his deposition, he conceded that the UIA posted

  the correspondence on his MiWAM account, and that someone (possibly his wife) accessed his

  account on December 29, 2014, and January 2, 2015 — right after the UIA emailed him

  instructions to check his account. Pak dep., ECF No. 445-30, PageID.26130. Pak offered no

  evidence that disputed that he received an email; he simply stated that he did not know if he did.

  After drawing all reasonable inferences in Pak’s favor, there is no evidence to suggest that the

  UIA’s manner of notice or any of the defendants’ actions violated Pak’s due process right. The
                                                -26-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39816 Filed 03/25/21 Page 27 of 68




  evidence shows without contest that (1) the UIA had no reason to suspect that Pak did not receive

  its correspondence (especially because he replied earlier), (2) the UIA sent an email as requested

  and posted the correspondence on Pak’s MiWAM account, and (3) it is undisputed that either Pak

  or his wife checked the correspondence because someone logged on Pak’s MiWAM account the

  day the UIA issued the determinations. See Jones v. Flowers, 547 U.S. 220, 229 (2006) (stating

  that the means of notice must be “such as one desirous of actually informing the absentee might

  reasonably adopt to accomplish it”); Ming Kuo Yang v. City of Wyoming, Michigan, 793 F.3d 599,

  602 (6th Cir. 2015).

         Finally, unlike for the other plaintiffs, the record conclusively shows that humans were

  involved in Pak’s adjudication process and had evidence to work from, as opposed to simply

  relying on an employer’s account after a claimant failed to respond. A staff member had to enter

  Pak’s responses into MiDAS and open the fraud investigation because the old questionnaires

  prompted handwritten responses. Pak’s claim files also reflect significant human involvement.

  Screenshots of Pak Cases, ECF No. 399-60 (showing that humans did everything (except stage the

  case) from issuing the determination and closing the case). UIA employee Mandy Brickel testified

  that she saw no evidence of auto-adjudication on Pak’s case, and Pamela Sagady swore that she

  adjudicated Pak’s claims “based upon the information [she] would have had at the time . . . ,

  including the fact that he had a prior 2012 determination of fraud.” Sagady Aff., ECF No. 423-

  41. In response, Pak offers nothing but the presence of the “batch” term in his claim files to show

  that he was deprived of a fair hearing. That, by itself, is not enough. Based on the evidence before

  the Court, no reasonable juror could conclude that Pak’s right to “rudimentary” pre-deprivation

  process was violated. Goldberg, 397 U.S. at 267.

         Pak’s claim will be dismissed.
                                                 -27-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39817 Filed 03/25/21 Page 28 of 68




                                         B. Bankruptcy Filings

         FAST and CSG each argue that because plaintiffs Cahoo, Mendyk, and Cole all filed

  petitions in bankruptcy and did not list this cause of action in their asset schedules, they lack

  standing to sue, they are not the real parties in interest in this case, and they should be judicially

  estopped from bringing this action.

         The plaintiffs argue that the defendants cannot raise this argument because they did not

  raise it in a reasonably prompt manner. It is true that if an argument under Rule 17 is “not raised

  in a timely or seasonable fashion, the general rule is that the objection is deemed waived.” United

  Health Care Corp. v. Am. Trade Ins. Co., 88 F.3d 563, 569 (8th Cir. 1996); see also Whelan v.

  Abell, 953 F.2d 663, 672 (D.C. Cir. 1992) (“where a Rule 17(a) defense is made, judges abuse

  their discretion in allowing the plea as late as the start of the trial if the real party has been

  prejudiced by the defendant’s laxness.”). However, CSG raised its real-property-in-interest

  argument as its twelfth affirmative defense in its answer to the plaintiffs’ complaint. And FAST

  asserted the defense within the time allowed in other cases. See United Health Care Corp., 88

  F.3d at 569 (one week before trial); Whelan, 953 F.2d at 672 (D.C. Cir. 1992) (trial already

  underway). There is no waiver of this defense.

         It is well-understood that when a person files for bankruptcy, “all legal or equitable

  interests of the debtor in property as of the commencement of the case” are considered property of

  the bankruptcy estate. 11 U.S.C. § 541(a)(1).           Courts have stated, therefore, that only the

  bankruptcy trustee has “standing” to pursue pre-petition causes of action. Tyler v. DH Cap. Mgmt.,

  Inc., 736 F.3d 455, 461 (6th Cir. 2013) (citing Stevenson v. J.C. Bradford & Co. (In re Cannon),

  277 F.3d 838, 853 (6th Cir. 2002)). That does not imply the absence of standing in a constitutional

  sense; such a plaintiff plausibly may allege that she has suffered an injury in fact, that is traceable
                                                   -28-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39818 Filed 03/25/21 Page 29 of 68




  to the defendant’s conduct, and a favorable decision would enhance the assets available to her

  creditors, and the possibility of a recovery in excess of her debt finding a path into her own pocket

  would be more than “merely speculative.” See Kardules v. City of Columbus, 95 F.3d 1335, 1346

  (6th Cir. 1996) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)).

         Nonetheless, bankruptcy debtors who file lawsuits in their own names for pre-petition

  claims face several obstacles. For one, because pre-petition causes of action belong to the

  bankruptcy trustee, the trustee is the real party in interest to bring the claim. Auday v. Wet Seal

  Retail, Inc., 698 F.3d 902, 905 (6th Cir. 2012). For another, if the cause of action was not listed

  on the bankruptcy schedule of assets, the civil action may be subject to dismissal under the concept

  of judicial estoppel. Javery v. Lucent Techs., Inc. Long Term Disability Plan for Mgmt. or LBA

  Emps., 741 F.3d 686, 697-98 (6th Cir. 2014) (citing Kimberlin v. Dollar Gen. Corp., 520 F. App’x

  312, 314 (6th Cir. 2013).

         It is elementary that “[a]n action must be prosecuted in the name of the real party in

  interest.” Fed. R. Civ. P. 17(a)(1). “Under the rule, the real party in interest is the person who is

  entitled to enforce the right asserted under the governing substantive law.” Certain Interested

  Underwriters at Lloyd’s, London, England v. Layne, 26 F.3d 39, 43 (6th Cir. 1994). However,

  “[t]he court may not dismiss an action for failure to prosecute in the name of the real party in

  interest until, after an objection, a reasonable time has been allowed for the real party in interest to

  ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a)(3). Rule 17(a)(3) is “intended

  to prevent forfeiture when determination of the proper party to sue is difficult or when an

  understandable mistake has been made.” Zurich Ins. Co. v. Logitrans, Inc., 297 F.3d 528, 532 (6th

  Cir. 2002). Substitution under Rule 17 “should be liberally allowed when the change is merely

  formal and in no way alters the original complaint’s factual allegations as to the events or
                                                   -29-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39819 Filed 03/25/21 Page 30 of 68




  participants.” Id. at 534 (Gilman, J., concurring) (citing Advanced Magnetics, Inc. v. Bayfront

  Partners, Inc., 106 F.3d 11, 20 (2d Cir. 1997)).

         A cause of action is pre-petition if it is “‘sufficiently rooted in the pre-bankruptcy past’ of

  the debtor.” Tyler, 736 F.3d at 461 (quoting Segal v. Rochelle, 382 U.S. 375, 380 (1966)). “Pre-

  petition conduct or facts alone will not ‘root’ a claim in the past; there must be a pre-petition

  violation.” Id. at 462. The Sixth Circuit made clear that although accrual analysis is generally

  “helpful, accrual for the purposes of § 541 is different from accrual for statute-of-limitations

  purposes” and that “the relevant bankruptcy-law question is when the claim is minimally

  actionable, not whether the claim is fully mature.” Id. at 463, 464. Two competing points are at

  play here. “First, mere conduct is insufficient to root a claim in the past; a pre-petition violation

  is required. Second, all causes of action that could have been brought pre-petition are property of

  the estate, whether or not the debtors knew of the cause of action when they filed the petition.” In

  re Blasingame, 986 F.3d 633, 640 (6th Cir. 2021) (citations omitted).

         A section 1983 claim accrues “‘when the plaintiff knows or has reason to know that the act

  providing the basis of his or her injury has occurred.’” D’Ambrosio v. Marino, 747 F.3d 378, 384

  (6th Cir. 2014) (quoting Cooey v. Strickland, 479 F.3d 412, 416 (6th Cir. 2007)). “Courts

  determine the accrual date of a claim by asking ‘what event should have alerted the typical lay

  person to protect his or her rights.’” Am. Premier Underwriters, Inc. v. Nat’l R.R. Passenger Corp.,

  839 F.3d 458, 461 (6th Cir. 2016) (quoting Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir.

  2005). “In procedural-due-process claims . . . , a plaintiff’s injury accrues at the time that process

  was denied because ‘the allegedly infirm process is an injury in itself.’” Ibid. (quoting Nasierowski

  Bros. Inv. Co. v. City of Sterling Heights, 949 F.2d 890, 894 (6th Cir. 1991) (finding that the

  plaintiff’s claim accrued when a local zoning council convened a critical session that departed
                                                  -30-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39820 Filed 03/25/21 Page 31 of 68




  from the required notice and comment procedures, even though the council had not yet reached a

  final decision on the plaintiff’s development plans for his property)).

                                                   1. Cahoo

          Patti Jo Cahoo contends that her due process claim in this case is post-petition because it

  did not “root” until February 2017 when she spoke with her civil rights attorneys. But her own

  deposition testimony reveals that her claim was minimally actionable before she filed for Chapter

  7 bankruptcy protection on September 22, 2016. She included her UIA debt in her bankruptcy

  petition, but not her interest in this action.

          Cahoo argues that she was unaware of the UIA’s May 2015 fraud determinations, or at

  least the extent of the assessed penalties, until “months” after they were issued, when she consulted

  her attorney about filing for bankruptcy. However, her deposition testimony makes clear that she

  was on notice of her alleged injuries — and therefore her due process claim became minimally

  actionable — before filing for bankruptcy. Am. Premier Underwriters, Inc., 839 F.3d at 461;

  Tyler, 736 F.3d at 464. It is uncontested that she did not disclose her interest on her bankruptcy

  schedules.

          Cahoo maintains nevertheless that her injuries were not rooted in her pre-bankruptcy past

  because (1) she did not suffer emotional distress until she discovered the lack of pre-deprivation

  process in 2017, and (2) she could not challenge the “wrongful deprivation component” of her due

  process claim until it had been reversed in 2017 following the Zynda review.

          Although Cahoo may have suffered two distinct types of damages — one from wrongful

  deprivation and another from emotional distress, see Carey v. Piphus, 435 U.S. 247, 263 (1978)

  — she does not have two independent due process claims. Although the “procedural due process

  clause has the dual purpose of protecting persons from the mistaken or unjustified deprivation of
                                                     -31-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39821 Filed 03/25/21 Page 32 of 68




  life, liberty or property, and of conveying to the individual a feeling that the government has dealt

  with her fairly,” that dual purpose is relevant only for determining damages resulting from the due

  process violation. Alston v. King, 231 F.3d 383, 386 (7th Cir. 2000). Cahoo cites no authority for

  the proposition that those two concepts have different accrual or rooting analyses. Instead, they

  both result from the same violation of due process. The discovery of the UIA’s actions in 2015

  made her claim “minimally actionable.” Tyler, 736 F.3d at 463, 464 (“the relevant bankruptcy-

  law question is when the claim is minimally actionable, not whether the claim is fully mature.”)

  (emphasis added).

         Second, relying on Heck v. Humphrey, 512 U.S. 477, 484-485 (1994), and the Rooker-

  Feldman doctrine, Cahoo argues that the wrongful deprivation component of her due process claim

  was not minimally actionable at the time she filed for bankruptcy because her fraud determination

  had not been reversed. Heck has no application here. In that case, the Supreme Court delineated

  the procedures that prisoners must follow when asserting constitutional violations — habeas

  corpus or a civil rights action under 42 U.S.C. § 1983 — based on whether the claim challenges

  the validity of a criminal conviction. There was no conviction in this case. And the Rooker-

  Feldman doctrine, which prohibits collateral attacks on state court decisions, “has no application

  to judicial review of executive action, including determinations made by state administrative

  agency.” Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Maryland, 535 U.S. 635, 644 n.3

  (2002); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. Of Columbia Ct. of Appeals v.

  Feldman, 460 U.S. 462 (1983).

         Cahoo, therefore, is not the real party in interest of her claim in this case. The fact that she

  obtained a bankruptcy discharge on January 15, 2017 makes no difference. “Even after the case

  is closed, the estate continues to retain its interest in unscheduled property.” Guar. Residential
                                                  -32-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39822 Filed 03/25/21 Page 33 of 68




  Lending v. Homestead Mortg. Co., LLC, 463 F. Supp. 2d 651, 661 (E.D. Mich. 2006) (quoting

  Collier on Bankruptcy ¶ 554.03 (15th rev. ed. 2006)). There is no evidence that she has attempted

  to reopen the bankruptcy or ask the trustee to assign this cause of action to her.

         Similarly, judicial estoppel “prevents a party from prevailing in one phase of a case on an

  argument and then relying on a contradictory argument to prevail in another phase.” New

  Hampshire v. Maine, 532 U.S. 742, 749 (2001). This doctrine is used to “‘preserve[e] the integrity

  of the courts by preventing a party from abusing the judicial process through cynical

  gamesmanship, achieving success on one position, then arguing the opposite to suit an exigency

  of the moment.’” Lorillard Tobacco Co. v. Chester, Willcox & Saxbe, 546 F.3d 752, 757 (6th Cir.

  2008) (quoting Teledyne Indus., Inc. v. Nat’l Labor Rel. Bd., 911 F.2d 1214, 1217–18 (6th

  Cir.1990)).

         Bankruptcy debtors must disclose to the bankruptcy court any potential cause of action as

  an asset in a schedule of assets and liabilities. See 11 U.S.C. § 521(a)(1)(B)(i). “This disclosure

  obligation is ongoing, meaning a debtor has ‘an express, affirmative duty to disclose all assets,

  including contingent and unliquidated claims’ that arise at any time during the bankruptcy

  proceeding.” Davis v. Fiat Chrysler Autos. U.S., LLC, 747 F. App’x 309, 314 (6th Cir. 2018)

  (quoting White v. Wyndham Vacation Ownership, Inc., 617 F.3d 472, 479 n.5 (6th Cir. 2010)).

  “[T]he disclosure obligations of consumer debtors are at the very core of the bankruptcy process

  and meeting these obligations is part of the price debtors pay for receiving the bankruptcy

  discharge.” Lewis v. Weyerhaeuser Co., 141 F. App’x 420, 424 (6th Cir. 2005).

         In the bankruptcy context, the Sixth Circuit noted that judicial estoppel will bar a claim

  when “(1) a party ‘assumed a position that was contrary to the one that she asserted under oath in

  the bankruptcy proceedings,’ (2) ‘the bankruptcy court adopted the contrary position either as a
                                                  -33-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39823 Filed 03/25/21 Page 34 of 68




  preliminary matter or as part of a final disposition,’ and (3) the omission ‘did not result from

  mistake or inadvertence.’” Davis, 747 F. App’x at 313. (quoting White, 617 F.3d at 478). When

  a debtor fails to disclose known, potential claims in a bankruptcy proceeding, that “omission [is]

  equivalent to a statement that there were no such claims.” Stephenson v. Malloy, 700 F.3d 265,

  274 (6th Cir. 2012). When the debtor brings a civil claim that was not listed on her bankruptcy

  schedule of assets, the debtor will have “assumed a position that was contrary to the one that she

  asserted under oath in the bankruptcy proceedings,” satisfying that element of judicial estoppel.

  White, 617 F.3d at 478.

           To determine whether a debtor’s failure to disclose a claim stemmed from mistake or

  inadvertence, the Sixth Circuit looks at whether “(1) [the debtor] lacked knowledge of the factual

  basis for the undisclosed claims; (2) [the debtor] had no motive for concealment; and (3) there is

  an absence of evidence of bad faith.” Ibid.; see also Williamson v. USF Holland, LLC, 600 B.R.

  606, 615-16 (E.D. Mich. 2019). To determine whether the debtor acted in bad faith, the Sixth

  Circuit generally “will look . . . at [the debtor’s] attempts to advise the bankruptcy court of [the]

  omitted claim.” Ibid.

           The first factor weighs against Cahoo. She was aware of the factual basis for her

  undisclosed claim, evidenced by the disclosure of her debt to the UIA; she knew that the UIA

  accused her of fraud pre-bankruptcy. And the second factor weighs against her because “a debtor

  always has a motive for concealing potential causes of action in order to minimize [disclosed]

  income and assets.” Gaskins v. Thousand Trails, LP, 521 F. Supp. 2d 693, 697-98 (S.D. Ohio

  2007).

           However, the evidence indicates that Cahoo did not display bad faith by not listing this

  claim in the bankruptcy court. Her relative lack of sophistication counsels against a finding that
                                                  -34-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39824 Filed 03/25/21 Page 35 of 68




  she has attempted to deceive anyone about her due process claim, and her bankruptcy proceedings

  terminated two months before she filed this action, thereby preventing her from informing her

  trustee. “Because the rule is intended to prevent improper use of judicial machinery, judicial

  estoppel is an equitable doctrine invoked by a court at its discretion.” New Hampshire, 532 U.S.

  at 750 (citations committed). Moreover, the doctrine “should be applied with caution to ‘avoid

  impinging on the truth-seeking function of the court, because the doctrine precludes a

  contradictory position without examining the truth of either statement.” Eubanks v. CBSK Fin.

  Grp., Inc., 385 F.3d 894, 897 (6th Cir. 2004) (quoting Teledyne Indus., Inc., 911 F.2d at 1218).

         Although Cahoo is not the real party in interest, she still may attempt to reopen her

  bankruptcy to ask the trustee to assign this cause of action to her. See Brooks v. Cent. Irrigation

  Supply, Inc., No. 10-13717, 2012 WL 6579582, at *6 (E.D. Mich. Dec. 17, 2012). If she fails to

  do so before trial, however, the Court will dismiss the amended complaint as to her claims.

                                             2. Mendyk

         Kristen Mendyk’s due process claim also became minimally actionable before she filed for

  bankruptcy on December 16, 2016. Tyler, 736 F.3d at 461. She contends that she had no notice

  of her November 2013 and January 2014 fraud determinations, tax intercepts, or garnishments

  until she tried to file another unemployment claim in 2017 because she lived at a different address

  than the one to which the UIA sent correspondence.             Mendyk dep., ECF No. 399-35,

  PageID.17661. The record does not support that argument. First, her claim files reflect that she

  began checking her MiWAM account regularly since January 10, 2014, Mendyk Claim File, ECF

  No. ECF No. 461-15, PageID.28556-66, and she included the UIA debts on her schedule of

  liabilities. Mendyk dep., ECF No. 445-32, PageID.26178. Mendyk was clearly aware of the UIA’s



                                                 -35-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39825 Filed 03/25/21 Page 36 of 68




  actions against her before filing for bankruptcy, and her claim, therefore, was “minimally

  actionable.” Tyler, 736 F.3d at 464.

         However, Mendyk’s attorney sought ratification from her bankruptcy trustee under Rule

  17(a)(3). See Mendyk Trustee Ratification Email, ECF No. 399-44. “For ratification to be an

  option under Rule 17(a), the ratifying party usually must ‘(1) authorize continuation of the action

  and (2) agree to be bound by its result.’” Auday v. Wetseal Retail, Inc., No. 10-260, 2013 WL

  2457717, at *7 (E.D. Tenn. June 6, 2013) (quoting In re Leonard, 11–52028, 2012 WL 1565120,

  at *4 (Bankr. E.D. Tenn. May 2, 2012); see also Icon Grp., Inc. v. Mahogany Run Dev. Corp., 829

  F.2d 473, 478 (3d Cir. 1987).

         The defendants maintain that the bankruptcy trustee did not effectively ratify the lawsuit

  because he did not fulfill these two requirements. That argument is based on an extremely narrow

  reading of the email exchange between Mendyk’s attorney and her bankruptcy trustee. The

  communication states:

         Plfs Counsel: You previously authorized my former officer . . . to bring a claim on
         behalf of [Mendyk] . . . For the purposes of FRCP 17, the authorization must
         mention the case name and number and state that you are authorizing the
         continuation of the action and agree to be bound by the results. If you could respond
         affirmatively via email that you agree to continuation of the action and agree to be
         bound by the results, and type your name beneath the affirmation, that should
         suffice.

         Trustee: Yes, this reply will confirm our conversation. As [Mendyk’s] Chapter 13
         Trustee I have no objection to you pursuing any unemployment claims in her case
         against the State of Michigan. Periodic progress reports would be appreciated.
         Also I would recommend that you contact [Mendyk’s] bankruptcy attorney [] to
         keep him advised of any developments.

  Mendyk Trustee Ratification Email, ECF No. 399-44. Although the Trustee did not explicitly

  state that he agreed to be “bound the results of the action,” he clearly manifested assent in writing

  to Mendyk’s counsel’s request that he both ratify the action and agree to be bound by it.

                                                  -36-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39826 Filed 03/25/21 Page 37 of 68




         Mendyk, therefore, is the real party to pursue this claim. Likewise, judicial estoppel will

  not prevent her from prosecuting the action.

                                                 3. Cole

         The evidence establishes that Khadija Cole’s due process claim became minimally

  actionable before she filed for Chapter 13 bankruptcy on October 3, 2016. Cole insists that she

  never received any emails, fraud questionnaires, fraud determinations, or notice of the October

  2014 and February 2015 fraud determinations against her. However, she testified that she first

  learned about the fraud determination when she received a statement of debt by mail from the UIA

  around the summer of 2016. Cole dep., ECF No. 445-29, PageID.26089. Her testimony therefore

  refutes her position that her claim accrued after the October 2016 bankruptcy petition. Moreover,

  the record reflects that someone frequently logged into her MiWAM account both before the UIA

  sent the first fraud questionnaire in October 2014 and after it issued the second determination

  notice in February 2015. Cole Claim Files, ECF No. 461-22, PageID.28678-80. She also included

  her UIA debts on her bankruptcy schedule of liabilities but did not list her cause of action in this

  case as an asset. Cole Bankruptcy Petition, ECF No. 445-46, PageID.26530.

         Unlike plaintiff Cahoo, Cole did not file her bankruptcy petition under Chapter 7, which

  would have resulted in the bankruptcy trustee determining whether to file the present cause of

  action. She invoked Chapter 13. And unlike Chapter 7, “‘[t]here is no specific section of Chapter

  13 authorizing the debtor to commence or continue lawsuits by or against the debtor,’ and, as a

  result, there is conflicting authority on the Chapter 13 debtor’s standing to pursue litigation.” Hon.

  William H. Brown, Lundy Carpenter, & Donna T. Snow, Debtor’s Counsel Beware: Use of the

  Doctrine of Judicial Estoppel in Non-bankruptcy Forums, 75 Am. Bankr. L. J. 197, 204 n.35

  (2001). The Sixth Circuit has characterized this as a “thorny” issue, which it declined to address
                                                  -37-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39827 Filed 03/25/21 Page 38 of 68




  in Kimberlin v. Dollar General Corporation because the defendant in that case raised the issue in

  a footnote and did not brief it thoroughly. 520 F. App’x 312, 314 (6th Cir. 2013). The court

  explained that the issue has caused a circuit split and decided to address the issue on judicial

  estoppel grounds:

         To countenance [the defendant’s] two-sentence footnote as properly raising a
         standing argument would require this panel to resolve several thorny issues of
         bankruptcy law, including an apparent conflict between two code provisions, 11
         U.S.C. §§ 1306 and 1327. That conflict has led courts down four different paths
         (each with its own set of difficulties) for allocating property between the debtor and
         the trustee. See In re Jones, 657 F.3d 921, 927–28 (9th Cir.2011); In re Waldron,
         536 F.3d 1239, 1242–43 (11th Cir. 2008); In re Heath, 115 F.3d 521, 524 (7th Cir.
         1997); Sec. Bank of Marshalltown, Iowa v. Neiman, 1 F.3d 687, 690 (8th Cir. 1993);
         In re Petruccelli, 113 B.R. 5, 15 (Bankr. S.D. Cal. 1990); David Gray Carlson, The
         Chapter 13 Estate and Its Discontents, 17 Am. Bankr. Inst. L. Rev. 233 (2009). We
         decline to resolve, without briefing, these difficult bankruptcy issues. The better
         approach, we think, is to bypass the Rule 17 aspect and resolve the judicial-estoppel
         issue on the parties’ shared assumption that [the plaintiff] was obliged to disclose
         her [] claim to the bankruptcy court.

  Ibid. The parties have not briefed (or even identified) this issue in this case. Taking a cue from

  the court of appeals, the Court will address Cole’s bankruptcy filing in the context of judicial

  estoppel.

         As with Cahoo, the first factor identified by the White court does not favor Cole. See White,

  617 F.3d at 478. She was aware of the facts giving rise to her undisclosed claim before she filed

  for Chapter 13 bankruptcy petition. Similarly, the second factor cuts against her because of the

  generally described motive of a bankruptcy petitioner to conceal assets. Gaskins, 521 F. Supp. 2d

  at 697-98. However, Cole’s Chapter 13 proceeding still is ongoing. According to the present state

  of the record, Cole’s attorney contacted Cole’s bankruptcy trustee on July 2, 2020, requesting that

  she ratify the action. Cole Email to Trustee, ECF No. 474-24. She did not reply. Cole’s attorney

  followed up again on July 17, 2020, but as of August 6, 2020, he had not yet heard back. As with


                                                 -38-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39828 Filed 03/25/21 Page 39 of 68




  Cahoo, Cole has more work to do before trial to secure ratification by her trustee to pursue this

  claim. However, the record does not support summary judgment against her at this time based on

  her bankruptcy filing.

         FAST also argues that Mendyk and Cole should be judicially estopped from pursuing their

  due process claims because they entered into consent judgments with the UIA conceding that they

  owed repayment for wrongfully obtained unemployment benefits. They entered into two nearly

  identical consent judgments with the State, Cole admitting that she owed the State $21,569.83, and

  Mendyk admitting that she owed $23,304.70. As part of the agreement, the State agreed to deem

  the judgments “satisfied in full” upon the payment of $7,523.83 for Cole and $6,793.70 for

  Mendyk.

         Judicial estoppel is based in essence on a party advancing inconsistent positions in separate

  litigation to take unfair advantage. For example, a plaintiff can be judicially estopped from

  asserting a claim that contradicts a prior, court-approved plea or settlement agreement. See

  Mirando v. U.S. Dep’t of Treasury, 766 F.3d 540,545-47 (6th Cir. 2014) (plaintiff was judicially

  estopped from bringing a tax refund claim that contradicted his prior plea agreement for income

  tax evasion); Watkins v. Bailey, 484 F. App’x 18, 21-24 (6th Cir. 2012) (judicial estoppel barred

  legal malpractice claim that was inconsistent with position plaintiff took in accepting court-

  approved settlement in underlying case).

         The plaintiffs’ concession that they committed fraud by obtaining benefits to which they

  were not entitled, however, is not inconsistent with their claim that they were denied due process

  in the adjudicative process. Although a fraud admission undoubtedly would have an impact on

  damages, it does not diminish the claim that the plaintiffs were denied due process in the



                                                 -39-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39829 Filed 03/25/21 Page 40 of 68




  adjudicative process. Cf. Bouchillon v. Collins, 907 F.2d 589, 595 n.20 (5th Cir. 1990). Their

  claims are not barred by judicial estoppel.

                                         III. State Defendants

          In their motion for summary judgment, the State defendants argue that the evidence now

  in the record demonstrates as a matter of law that none of the plaintiffs suffered any injuries, none

  of the defendants caused any of the plaintiffs’ injuries, and each of these defendants are entitled to

  qualified immunity on the remaining due process claim.

          In the opinion denying the codefendants’ motion to dismiss for lack of standing, the Court

  already found that there were sufficient facts in the record to support the plaintiffs’ allegations of

  injury. Cahoo, 2020 WL 7493103, at *9. Although a second look at the record did not sustain

  plaintiff Pak’s claim of injury (discussed above), there is no need to revisit here the findings as to

  the other plaintiffs.

                                 A. Wrongful Conduct and Causation

          None of the plaintiffs allege that any of the State defendants were involved personally in

  their fraud adjudications or subsequent collections. Instead, the plaintiffs allege that these

  defendants were responsible for applying MiDAS’s system of defective notices, logic trees that

  led to presumptive fraud determinations, and automated collection procedures that deprived them

  of the right to be informed of the accusations against them and to present their side of the story.

  When an automated system is alleged to be the culprit behind a constitutional deprivation like this,

  the plaintiffs’ theory of liability is a viable one. After all, as the court of appeals pointedly

  observed, “MiDAS did not create itself.” Cahoo, 912 F.3d at 904-905.

          Courts have held that when a supervisor is one or more steps removed from the offending

  conduct, “the law requires more than an attenuated connection between the injury and the
                                                  -40-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39830 Filed 03/25/21 Page 41 of 68




  supervisor’s alleged wrongful conduct.” Peatross v. City of Memphis, 818 F.3d 233, 241 (6th Cir.

  2016) (citing Phillips v. Roane Cnty., 534 F.3d 531, 538 (6th Cir. 2008) (a plaintiff “must point to

  a specific action of each individual supervisor.”).      Supervisors cannot be held liable on a

  respondeat superior theory for claims brought under 42 U.S.C. § 1983. Troutman v. Louisville

  Metro Dep’t of Corr., 979 F.3d 472, 487 (6th Cir. 2020). “[E]ach [g]overnment official, his or her

  title notwithstanding, is only liable for his or her own misconduct.” Ashcroft v. Iqbal, 556 U.S.

  662, 676 (2009). Proof of failure to act is not enough. Peatross, 818 F.3d at 241 (citing Gregory

  v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006)). “Supervisory liability requires some

  ‘active unconstitutional behavior’ on the part of the supervisor.” Ibid. (quoting Bass v. Robinson,

  167 F.3d 1041, 1048 (6th Cir. 1999); Hays v. Jefferson Cnty., 668 F.2d 869, 873–74 (6th Cir.

  1982).

           However, “active behavior” does not mean that a supervisor must have actually committed

  the misconduct “or even physically be present at the time of the constitutional violation.” Ibid.

  (collecting cases). “The requisite causal connection is satisfied if the [official] sets in motion a

  series of events that the [official] knew or should reasonably have known would cause others to

  deprive the plaintiff of [his] constitutional rights.” Conner v. Reinhard, 847 F.2d 384, 396-397

  (7th Cir. 1988).    The plaintiffs must demonstrate that the defendants “‘at least implicitly

  authorized, approved, or knowingly acquiesced in the unconstitutional conduct.’” Heyerman v.

  Cnty. of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012) (quoting Hays, 668 F.2d at 872). The core of

  the inquiry rests on whether the supervisor “either encouraged the specific incident of misconduct

  or in some way directly participated in it.” Ibid.

           “[A] supervisor may be liable under § 1983 if he ‘abandon[s] the specific duties of his

  position . . . in the face of actual knowledge of a breakdown in the proper workings of the
                                                  -41-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39831 Filed 03/25/21 Page 42 of 68




  department.’” Winkler v. Madison Cnty., 893 F.3d 877, 898 (6th Cir. 2018) (quoting Hill v.

  Marshall, 962 F.2d 1209, 1213 (6th Cir. 1992)). “This liability, however, exists only where some

  ‘execution of the supervisors’ job function result[s] in [the p]laintiff’s injury.” Ibid. (quoting

  Gregory, 444 F.3d at 752). Put another way, the plaintiff must show that the supervisor abdicated

  his or her specific job responsibility, with the “active performance of the [supervisor’s] individual

  job function . . . directly result[ing] in the[ ] constitutional injury.” Gregory, 444 F.3d at 752

  (emphasis in original). See Taylor v. Michigan Dep’t of Corr., 69 F.3d 76, 81 (6th Cir. 1995)

  (prison warden can be held liable after abdicating responsibility to approve all inmate transfers to

  secure inmate safety, which resulted in a prisoner’s rape); Hill, 962 F.2d at 1213 (holding a

  supervisor liable under § 1983 where he personally referred inmates’ complaints of not getting

  their medication to a head nurse who he knew was altering or destroying inmates’ prescriptions);

  but see Winkler, 893 F.3d at 899 (county jailer held not liable because plaintiff “failed to show that

  [the defendant] allowed the jail to operate with the knowledge that existing healthcare policies

  were exposing inmates to a substantial risk of harm.”).

         Under section 1983, “‘[e]ach defendant’s liability must be assessed individually based on

  his own actions.’” Hart v. Hillsdale Cnty., Michigan, 973 F.3d 627, 639 (6th Cir. 2020) (quoting

  Binay v. Bettendorf, 601 F.3d 640, 650 (6th Cir. 2010)).

                                           1. Sharon Moffet-Massey

         Sharon Moffet-Massey was not in charge of the UIA when it developed and implemented

  MiDAS. That responsibility fell to her predecessor, Steve Arwood. It appears that the UIA

  employee who had the greatest responsibility over the project was the director of the UIA’s

  Technology and Modernization Project, Clayton Tierney. Tierney was dismissed from the case



                                                  -42-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39832 Filed 03/25/21 Page 43 of 68




  because the amended complaint “merely name[d] him in the caption and allege[d] no specifics

  other than his role as the UIA’s project manager in paragraph 19.” Cahoo, 322 F. Supp. 3d at 797.

          The Sixth Circuit found that the plaintiffs plausibly stated a due process violation claim

  when they alleged in their amended complaint that “Moffet-Massey ‘continued to pursue the same

  defective’ policies despite knowing about MiDAS’ problems and invalid fraud determinations.”

  Cahoo, 912 F.3d at 901 n.6. (quoting Am. Compl. ECF No. 43, at PageID.782, ¶ 169). After a

  generous discovery period, however, the plaintiffs have been unable to prove that contention in

  full.

          In the amended complaint, the plaintiffs focused heavily on an allegation that MiDAS had

  a “margin of error over 93% when making the automated fraud determinations with no human

  involvement.” Am. Compl. ¶¶ 4, 77, 121, 134, 136, 156, 159, 166, 168, ECF No. 43, at

  PageID.749, 749, 776, 777, 778, 780, 782. The Sixth Circuit relied on that unreasonably high

  error rate when finding that the plaintiffs pleaded a plausible procedural due process claim. Cahoo,

  912 F.3d at 902 (“the current system poses a profound possibility of erroneous deprivations — the

  Auditor General found that MiDAS’ error rate exceeded 93%.”). However, the State defendants

  point to an email from plaintiffs’ counsel sent in November 2019 in which counsel conceded that

  the State never produced an August 2015 Auditor General report revealing the results of a review

  of over 20,000 fraud adjudications as identified in their complaint. Instead, the plaintiffs based

  their figures on news articles from 2016 and 2017.

          The plaintiffs maintain that Moffet-Massey was well aware of MiDAS’s failings and

  continued to pursue its unconstitutional practices until explicitly told by the DOL to cease.

  However, the record does not support that argument. Instead, Moffet-Massey shut down MiDAS’s

  auto-adjudication functionalities in August 2015; the earliest correspondence between the UIA and
                                                 -43-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39833 Filed 03/25/21 Page 44 of 68




  the DOL about this issue is dated September 2015, two months before the DOL issued its

  monitoring report. She explained that she shut the system down after employees reported that

  MiDAS attached “fraud to eligibility issues [she] had not seen before, such as a registration or late

  filing,” which generally pertain to overpayment determinations but not fraud. Moffet-Massey

  dep., ECF No. 473-16, PageID.35103-04. And although Geskey testified that many of his

  warnings about the UIA’s business rules went “unheeded,” Geskey dep., ECF No. 473-20,

  PageID.35299, 35317, it appears that Moffet-Massey eventually listened and exercised her

  authority to end auto-adjudications. The plaintiffs have not offered any evidence to contradict

  these assertions.

         The plaintiffs maintain that Moffet-Massey should have acted earlier due to negative press

  about the system. However, they do not cite the sources on which they rely. The only relevant

  news articles in the record are those in plaintiffs’ counsel’s email to defense counsel, which are

  dated 2016 and 2017 — well after the relevant adjudications here. Emails Between Counsel, ECF

  No. 473-21; see United States v. Washington, 887 F. Supp. 2d 1077, 1095 (D. Mont. 2012) (“it is

  perilous and unreasonable for any person to rely on press accounts given the risk of inaccuracy

  and overstatement.”).

         When it comes to the plaintiffs’ claims based on auto-adjudication, the record shows that

  Moffet-Massey assumed her role as the director of the UIA after MiDAS had already been

  implemented and took action to stop its automated fraud determinations when the problems began

  to resurface. That does not constitute the “active behavior” necessary to expose a supervisor to

  liability under section 1983. Peatross, 818 F.3d at 241.

         A fact question remains, however, about Moffet-Massey’s role approving the deficient

  questionnaires, determinations letters, and logic trees (for example, determining fraud based on a
                                                  -44-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39834 Filed 03/25/21 Page 45 of 68




  lack of response). Geskey testified that he repeatedly recommended against the fraud finding

  decision trees to no avail. Geskey dep., ECF No. 473-20, PageID.35299, 35317, 35315, 35327,

  35332 (“I recommended against the fraud finding decision trees” “which went unheeded;” “I began

  making that request earlier, and continued that request even later when those were not changed

  pursuant to my recommendations”). He insisted that fraud determinations must be based on

  “competent material and substantial evidence.” Id. at PageID.35332. The record does not show

  that Moffet-Massey did anything to address this problem. Because she was aware of the policy

  permitting the UIA commonly to adjudicate issues based on nothing but a failure to respond to

  allegations, Moffet-Massey dep., ECF No. 473-16, PageID.35025, it is reasonable to infer that she

  approved the policy and thereby abdicated her duty “with active performance” to ensure that the

  UIA’s process conformed with federal and State law. Gregory, 444 F.3d at 752.

         The record also permits an inference that she actively approved the substance of the fraud

  determinations and questionnaires. Moffet-Massey testified that the UIA was aware as early as

  2013 or 2014 that the forms might be deficient, before she became director in April 2014. Moffet-

  Massey dep., ECF No. 473-16, PageID.34984-85. And once she became director, it does not

  appear that she took any action to modify the content of those notices. Her name appears on the

  form 1713 fraud questionnaires and form 1302 fraud determinations under the heading,

  “authorized by.”

         Thus, although Moffet-Massey apparently took steps to address the auto-adjudication

  feature, the record allows an inference that she actively encouraged, authorized, or acquiesced to

  the rote application of logic trees and use of substantively deficient questionnaires and fraud

  determination notices. Those are the systemic faults that the plaintiffs allege trenched upon their



                                                 -45-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39835 Filed 03/25/21 Page 46 of 68




  procedural due process rights. Defendant Moffet-Massey is not entitled to a summary judgment

  of dismissal as a matter of law.

                                               2. Stephen Geskey

         The court of appeals found that the plaintiffs stated a plausible claim against defendant

  Geskey when they alleged that he was “a policy-making supervisor” who “‘ordered state attorneys

  general . . . to conduct business as usual’ and to ‘continue to contest claimants’ protests and appeals

  and continue with collection activities’ even though he knew the fraud claims were false.” Cahoo,

  912 F.3d at 901 n.6. (quoting Am. Compl. ECF No. 43, at PageID.781, ¶ 162). Once again, though,

  the plaintiffs have failed to prove this allegation. Instead, they now argue that Geskey, as a lawyer

  with “penultimate authority to approve forms,” “never undertook any review of the legal

  sufficiency of the forms. He was also aware of the practice of determining fraud based on no

  response from the claimants but did nothing beyond making the above-referenced recommendation

  to Ms. Moffet-Massey.” Plfs.’ Mot. Summ. J., ECF No. 433, PageID.24908. The plaintiffs believe

  that argument leads to the conclusion that Geskey’s “dereliction of duty set in motion a series of

  events that he knew or should reasonably have known would cause others to deprive claimants of

  their constitutional rights.” Ibid. The plaintiffs also argue that Geskey drafted Moffet-Massey’s

  September 2015 response to the DOL administrator’s warning about auto-adjudications, in which

  she maintained that a review of pertinent regulations “fail[ed] to reveal any [] substantive limitation

  concerning when auto-adjudication is ‘not appropriate.’” Plfs.’ Resp. to State Defs.’ Mot. Summ.

  J., ECF No. 473, PageID.33192-93 (citing Moffet-Massey Email dated 09/11/15, ECF No. 473-

  21, PageID.35403).

         The law does not support the plaintiffs’ theory of Geskey’s liability for MiDAS’s logic tree

  configuration. A supervisor cannot be found to have abdicated his duty when he exercised his
                                                   -46-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39836 Filed 03/25/21 Page 47 of 68




  limited, non-decision-making authority to try to ameliorate an ongoing problem. The plaintiffs

  have not explained what else Geskey could have done — or was supposed to do under law —

  besides making informed recommendations to the person in charge. Geskey cannot be held

  responsible for the faulty logic trees when he was the one raising concerns about them. Nor can

  the act of drafting an email on behalf of Moffet-Massey explaining the UIA’s reading of applicable

  regulations constitute an abdication by Geskey of any duty, much less unlawful conduct that

  caused the plaintiffs’ injuries. This is especially true where the email was dated September 2015,

  after the plaintiffs had been accused of fraud.

         Moreover, the record does not establish any unlawful conduct by Geskey in his oversight

  role of the bankruptcy department. There is no proof of a policy requiring the UIA to file adversary

  complaints in every bankruptcy case; rather, the record indicates that staff would refer matters to

  the attorney general’s office for review and initiation of an adversary proceeding when appropriate.

  Geskey dep., ECF No. 473-20, PageID.35329-30. Doris Mitchell, who worked in the unit, said

  Geskey never issued a directive regarding the referral of files to the attorney general’s office.

  Mitchell dep., ECF No. 473-22, PageID.3544. The plaintiffs have offered no contrary evidence

  on that point. Instead, it appears that the UIA maintained a general policy that if a bankruptcy

  claimant owed a debt to the Agency, the UIA would refer the claimant’s file to the attorney general

  without any specific directives. Id. at PageID.35415.

         However, there are fact questions about Geskey’s role in approving the deficient

  questionnaires and fraud determination notices. Geskey testified that he became the director of

  the policies and procedures group shortly after MiDAS rolled out. Geskey dep., ECF No. 473-20,

  PageID.35263. But he also testified that he took the position sometime “between 2011 [and] 2012”

  (before MiDAS went live in October 2013) and that he had “some involvement” “in the policies
                                                    -47-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39837 Filed 03/25/21 Page 48 of 68




  and procedures [group] up to the implementation” of MiDAS. Ibid. As the director of the policies

  group, he played a role in developing, or at least approving, some language used on UIA forms,

  although the Agency’s director had the ultimate say in form approval. Id. at PageID.35282.

  Geskey confirmed that he “personally did not undertake a legal review to determine the legal

  sufficiency” of certain forms. Id. at 35331.

         Since Geskey was the director of the policies and procedures group “up to the

  implementation” of MiDAS, it is fair to infer that he should have reviewed the forms and noticed

  that they were almost completely devoid of substantive notice (particularly the questionnaire).

  And even if he did not direct the policies group during MiDAS’s development, he nevertheless

  directed the group for years after MiDAS’s implementation and apparently found no fault with the

  notices that deprived claimants of their ability to confront the UIA’s suspicions intelligently.

         Geskey’s involvement in creating or approving the defective forms precludes summary

  judgment for him as a matter of law. Fact questions also exist on causation. Although the plaintiffs

  contend for the most part that they did not receive some of the questionnaires and determination

  notices, ironically the defendants have cited evidence that in fact the plaintiffs accessed their

  MiWAM accounts and likely saw them. Defendant Geskey is not entitled to a summary judgment

  of dismissal as a matter of law.

                                              3. Shemin Blundell

         The Sixth Circuit found that the plaintiffs adequately pleaded a viable claim against

  defendant Blundell by alleging that she “continued to instruct her subordinates, including the

  claims examiners, to pursue invalid fraud charges.” Cahoo, 912 F.3d at 901 n.6. (quoting Am.

  Compl. ECF No. 43, at PageID.781, ¶ 164). However, it appears that the plaintiffs have abandoned

  this argument. In their response to the motion for summary judgment, the plaintiffs allege only
                                                  -48-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39838 Filed 03/25/21 Page 49 of 68




  that (1) before MiDAS rolled out, Blundell directed a team “whose role was to discuss and make

  recommendations regarding overpayment collections and restitution as it related to the MiDAS

  system implementation by Defendant FAST,” and (2) that “she worked closely with FAST and

  was on the project floor every day during the development phase.” ECF No. 473, PageID.33193.

         However, the amended complaint is entirely devoid of any allegations that Blundell made

  recommendations about overpayment collections and restitution. Moreover, the plaintiffs fail to

  provide any proof of these alleged recommendations, and they do not state with any particularity

  what those recommendations were. Moreover, Blundell’s testimony made clear that she was not

  involved in the administrative fraud determinations handled by the benefit overpayment collection

  group; rather, she was involved with the investigation of fraud for criminal prosecution purposes.

  None of the plaintiffs were criminally prosecuted for their alleged fraud.

         The plaintiffs’ allegations against Blundell are exclusively bound to her role as supervisor

  of the fraud investigation unit. However, the plaintiffs have not offered any evidence that Blundell

  personally took any action to develop or implement MiDAS despite its known defects, that she

  developed its inadequate forms, or that she in any way “abandon[ed] the specific duties of [her]

  position . . . in the face of actual knowledge of a breakdown in the proper workings of the

  department.” Winkler, 893 F.3d at 898. Summary judgment will be granted for defendant

  Blundell.

                                              4. Doris Mitchell

         The court of appeals also found sufficient the plaintiffs’ allegation that defendant Mitchell

  “‘instructed various attorneys general to continue to oppose claimants’ attempts to discharge fraud-

  based debt in bankruptcy proceedings by filing adversary proceedings, even when it was obvious



                                                 -49-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39839 Filed 03/25/21 Page 50 of 68




  that the underlying judgment . . . was based on an invalid fraud determination.’” Cahoo, 912 F.3d

  at 901 n.6. (quoting Am. Compl. ECF No. 43, at PageID.781, ¶ 163).

         In their response to the State defendants’ motion for summary judgment, the plaintiffs

  maintain that Mitchell, in her role as the manager of the Friend of Court and bankruptcy unit,

  “directed subordinates to send files to the Attorney General’s office to discharge of claimants’ debt

  [sic] in bankruptcy proceedings that were based on allegedly false fraud claims despite issues with

  MiDAS fraud auto-adjudications coming to light, and knowing that the Attorney General’s office

  would oppose the discharge of the claimants’ debts.” ECF No. 473, PageID.33193. However, the

  plaintiffs cite no evidence in the record to support that argument.

         Mitchell testified that file preparation in her unit was largely clerical, as staff did not review

  documents when preparing a file. Instead, staff simply assembled files to be sent to the attorney

  general’s office. Mitchell dep., ECF No. 473-22, PageID.35419. She testified that the unit did not

  provide any recommendations to the attorney general’s office about whether an adversary

  proceeding should be filed, since that decision falls within the attorney’s discretion. Id. at

  PageID.35417. The plaintiffs have offered no evidence to contradict that testimony. Nor have the

  plaintiffs cited any evidence indicating that Mitchell was aware of a system breakdown, see id. at

  PageID.35429-34, 35439, or that she actively participated in developing the UIA’s forms or

  building the system that deprived the plaintiffs of their property without adequate pre-deprivation

  process. The plaintiffs’ claims against Mitchell fail as a matter of law and will be dismissed.

                                               5. Debra Singleton

         The court of appeals found that the plaintiffs stated a plausible claim against defendant

  Singleton when they alleged that she “‘continued to direct subordinates to pursue aggressive

  collection activities . . . includ[ing] tax refund intercepts and wage garnishments’ even though
                                                   -50-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39840 Filed 03/25/21 Page 51 of 68




  [s]he knew the ‘vast majority’ of fraud adjudications were invalid.” Cahoo, 912 F.3d at 901 n.6.

  (quoting Am. Compl. ECF No. 43, at PageID.780-81, ¶ 167-68).

         In their response to the State defendants’ motion for summary judgment, the plaintiffs

  similarly allege that Singleton, as the manager of the benefit overpayment collection unit, “pursued

  aggressive collection activities, even after problems with the MiDAS system became well known”

  and that she directed claimants to hang up and call customer service when they called to ask about

  non-collection matters. ECF No. 473, PageID.33192. Beyond the hang-up policy, however, they

  have not pointed to any evidence in the record that supports that conclusory argument. For

  instance, they cite no evidence establishing that Singleton knew about the widespread problems

  with MiDAS and chose to ignore them. They have not contradicted her testimony that she had no

  knowledge of the alleged 93% margin of error for fraud determinations and did not know about

  the problems with MiDAS until 2017. See Singleton dep., ECF No. 473-23, PageID.35464, 35483.

         Singleton’s admission in her deposition that her unit directed claimants to hang up and call

  customer service because it was the UIA’s policy not to transfer calls between 1-800 numbers is

  not relevant to this case. As inane and frustrating as that policy may have been, it does not play

  into any of the core complaints lodged by the plaintiffs in support of their due process claim. None

  of the plaintiffs complained of being hung-up on by the UIA. Nor is it clear how such a practice

  would violate their procedural due process rights.

         The plaintiffs have not met their burden of coming forth with evidence showing that

  Singleton actively participated in the deprivation of their property without due process. Instead,

  they improperly seek to hold her liable based on her supervisory title, which is not permissible

  under section 1983. Peatross, 818 F.3d at 241; Iqbal, 556 U.S. at 676-77. Summary judgment

  will be granted for defendant Singleton.
                                                 -51-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39841 Filed 03/25/21 Page 52 of 68




                                        B. Qualified Immunity

         On interlocutory appeal, the court of appeals held that the plaintiffs pleaded around the

  State defendants’ qualified immunity defense.           They renew that defense in their summary

  judgment motion.

         The doctrine of qualified immunity insulates state actors from liability so long “as their

  conduct does not violate clearly established statutory or constitutional rights of which a reasonable

  person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Once the qualified

  immunity defense is raised, “the plaintiff must show that (1) the defendant violated a constitutional

  right and (2) that right was clearly established.” McDonald v. Flake, 814 F.3d 804, 812 (6th Cir.

  2016) (citing Quigley v. Tuong Vinh Thai, 707 F.3d 675, 680 (6th Cir. 2013)).

         “A right is ‘clearly established’ if ‘[t]he contours of the right [are] sufficiently clear that a

  reasonable official would understand that what he is doing violates that right.’” Baynes v. Cleland,

  799 F.3d 600, 610 (6th Cir. 2015) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

  “[B]ecause ‘immunity protects all but the plainly incompetent or those who knowingly violate the

  law,’ this court must not ‘define clearly established law at a high level of generality.’” Tlapanco

  v. Elges, 969 F.3d 638, 649 (6th Cir. 2020) (quoting Kisela v. Hughes, --- U.S. ---, 138 S. Ct. 1148,

  1152 (2018)). “Nonetheless, ‘an official can be on notice that his conduct violates established law

  even in novel factual situations.’” Cahoo, 912 F.3d at 898 (quoting Littlejohn v. Myers, 684 F.

  App’x 563, 569 (6th Cir. 2017) (quoting Hope v. Pelzer, 536 U.S. 730, 731 (2002))). The

  touchstone of the “clearly established” inquiry is “fair warning.” Baynes, 799 F.3d at 612–13

  (quoting Hope, 536 U.S. at 741). Accordingly, there need not “be ‘a case directly on point, but

  existing precedent must have placed the constitutional question beyond debate.’” Morgan v.

  Fairfield Cnty., Ohio, 903 F.3d 553, 564 (6th Cir. 2018) (quoting Ashcroft v. al-Kidd, 563 U.S.
                                                   -52-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39842 Filed 03/25/21 Page 53 of 68




  731, 741 (2011)). In other words, “[q]ualified immunity ordinarily applies unless it is obvious that

  no reasonably competent official would have concluded that the actions taken were unlawful.”

  Chappell v. City of Cleveland, 585 F.3d 901, 907 (6th Cir. 2009).

         “To determine whether a constitutional right is clearly established, [courts] must look first

  to decisions of the Supreme Court, then to decisions of [the Sixth Circuit] and other courts within

  [the] circuit, and finally to decisions of other circuits.” Cahoo, 912 F.3d 887 (quoting Crawford v.

  Geiger, 656 F. App’x 190, 198 (6th Cir. 2016), and Brown v. Lewis, 779 F.3d 401, 418-19 (6th

  Cir. 2015)). “[A]n action’s unlawfulness can be apparent from direct holdings, from specific

  examples described as prohibited, or from the general reasoning that a court employs.” Ibid.

  (quoting Seales v. City of Detroit, Mich., 724 F. App’x 356, 359 (6th Cir. 2018), and Feathers v.

  Aey, 319 F.3d 843, 848 (6th Cir. 2003)).

         The State defendants resurrect their argument that they did not violate any clearly

  established rights because the plaintiffs “have cited no statutory support or authority that existed

  prior to the State’s implementation of the MiDAS system that would have alerted the State

  Defendants that auto-adjudication would violate a clearly established right.” State Defs.’ Mot.

  Summ. J., ECF No. 423, PageID.18349. This argument ignores that the due process violations

  alleged by the plaintiffs include more than “auto-adjudications.” The plaintiffs attack the defective

  notices that MiDAS generated — notices that defendants Moffet-Massey and Geskey were

  responsible for crafting — the presumptive logic tree fraud determinations, and the automatic fraud

  findings that resulted from a failure to respond to the questionnaires. Those functionalities were

  administered by these defendants.

         The right to notice and an opportunity to be heard before the state deprives a person of

  property is so clearly established as to be beyond debate. And it is equally clear that those
                                                  -53-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39843 Filed 03/25/21 Page 54 of 68




  fundaments of procedural due process are required where the state seeks to terminate benefits.

  Goldberg, 397 U.S. at 267. As discussed in the earlier opinions in this case, the Due Process

  Clause protects “‘certain substantive rights — life, liberty, and property’” from loss “‘except

  pursuant to constitutionally adequate procedures.’” Chandler v. Vill. of Chagrin Falls, 296 F.

  App’x 463, 468 (6th Cir. 2008) (quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541

  (1985)). The core guarantees of due process are notice and the opportunity to be heard. Goldberg,

  397 U.S. at 267. “The hearing must be ‘at a meaningful time and in a meaningful manner.’” Ibid.

  (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). The “recipient [must] have timely and

  adequate notice detailing the reasons for a proposed termination, and an effective opportunity to

  defend by confronting any adverse witnesses and by presenting his own arguments and evidence

  orally.” Id. at 267-68. “‘[T]he root requirement’ of the Due Process Clause [is] ‘that an individual

  be given an opportunity for a hearing before he is deprived of any significant property interest.’”

  Cleveland Bd. of Educ., 470 U.S. at 541 (quoting Boddie v. Connecticut, 401 U.S. 371, 379

  (1971)).

         Those basics are replicated in the applicable federal statutes governing unemployment

  compensation systems administered by the states with federal funds. Like other state agencies that

  administer unemployment benefits, the UIA receives federal funds through the DOL in support of

  its program. Those federal grants are conditioned on Michigan providing minimum due process

  requirements to its beneficiaries, including the “[o]pportunity for a fair hearing, before an impartial

  tribunal, for all individuals whose claims for unemployment compensation are denied.” 42 U.S.C.

  § 503(a)(3).

         Courts balance three factors when determining whether an individual received sufficient

  process:
                                                   -54-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39844 Filed 03/25/21 Page 55 of 68




         First, the private interest that will be affected by the official action; second, the risk
         of an erroneous deprivation of such interest through the procedures used, and the
         probable value, if any, of additional or substitute procedural safeguards; and finally,
         the Government’s interest, including the function involved and the fiscal and
         administrative burdens that the additional or substitute procedural requirement
         would entail.

  Mathews v. Eldridge, 424 U.S. 319, 335 (1976) (citing Goldberg, 397 U.S. at 263-71). Usually,

  the “‘Constitution requires some kind of a hearing before the State deprives a person of liberty or

  property.’” Cahoo, 912 F.3d at 902 (quoting Zinermon v. Burch, 494 U.S. 113, 127 (1990)).

         The notice must be “reasonably calculated, under all of the circumstances, to apprise

  interested parties of the pendency of the action and afford them an opportunity to present their

  objections,” and “must afford a reasonable time for those interested to make their appearance.”

  Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306, 314 (1950). “Notice, to comply

  with due process requirements, . . . must set forth the alleged misconduct with particularity.” In

  re Gault, 387 U.S. at 33. “The need for more specific notice is particularly critical when the

  regulations provide in lieu of an adversary hearing the opportunity to submit information in

  opposition to suspension.” Transco Sec. Inc. v. Freeman, 639 F.2d 318, 323-324 (6th Cir. 1981).

  The government’s notice must be “through means that ‘one desirous of actually informing the

  absentee might reasonably adopt.’” Ming Kuo Yang, 793 F.3d at 602 (quoting Mullane, 339 U.S.

  at 315).

         In Carey v. Piphus, the Supreme Court recognized that “the procedural due process clause

  has the dual purpose of protecting persons from the mistaken or unjustified deprivation of life,

  liberty, or property, and of conveying to the individual a feeling that the government has dealt with

  her fairly.” Alston v. King, 231 F.3d 383, 386 (7th Cir. 2000) (citing Carey, 435 U.S. at 261-62).

  It follows that there are two types of injuries cognizable under the procedural component of the


                                                   -55-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39845 Filed 03/25/21 Page 56 of 68




  Due Process Clause: one occurs from the wrongful taking of property; the other occurs from being

  denied fair treatment by the government, even if the deprivation was not wrongful, as individuals

  can suffer emotional distress due to their unfair treatment. Carey, 435 U.S. at 262-64; Wright v.

  O’Day, 706 F.3d 769, 771-72 (6th Cir. 2013); Sutton v. Cleveland Bd. of Educ., 958 F.2d 1339,

  1352 (6th Cir. 1992).

         The plaintiffs in this case challenge not only the manner that the UIA officials chose to

  deliver the notices to claimants, but also the adequacy of the notice’s contents. They contend that

  the fraud questionnaires and the determination letters did not explain why the UIA suspected them

  of committing fraud, and that deficiency deprived them of their ability to make an informed

  response.

                                       1. Fraud Questionnaires

         Once MiDAS flagged a claim for overpayment, it automatically issued questionnaires to

  employers and claimants. A claimant’s failure to respond timely to a questionnaire resulted in a

  default determination that the claimant committed fraud.

         Although a suspicion of fraud triggered the questionnaires, the basis for that suspicion was

  not communicated to the claimant. The questionnaire provided almost no notice whatsoever of

  the alleged misconduct, or that the failure to respond would result in a fraud determination. The

  typical questionnaire stated:

         A question of eligibility and/or qualification has been raised on this claim. Please
         respond to the questions on the reverse side of this form . . . Failure to respond to
         this request for information will result in issuance of a determination based on
         available information . . . if it is determined that you intentionally made a false
         statement, misrepresented the facts, or concealed material information to obtain
         benefits, then the penalty provisions of Sections 54 and 62(b) of the Michigan
         Unemployment Security Act will be applied and you would be subject to [various
         penalties, including the seizure of benefits, fines of two-to-four times the amount
         of overpayment, or potential criminal prosecution].
                                                 -56-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39846 Filed 03/25/21 Page 57 of 68




  Fraud Questionnaire, ECF No. 399-29, PageID.17634.

         There is no question that this questionnaire woefully falls short of “sett[ing] forth the

  alleged misconduct with particularity,” In re Gault, 387 U.S. at 33, or providing claimants a

  “reasonable opportunity to know the claims of the opposing party and [] meet them,” Morgan, 304

  U.S. at 18. The notice refers generally to a “question of eligibility” and mentions that UIA may

  determine that a claimant committed fraud based on its “available information.”              But the

  questionnaire does not state what that information is, thereby limiting the “opportunity to present

  [] objections” intelligently. Mullane, 339 U.S. at 314; see Transco Sec., Inc., 639 F.2d at 323-24

  (conclusory allegations like “billing irregularities,” “misrepresented the caliber of employees,” and

  “lack of integrity” held insufficient to notify plaintiff of grounds for loss of government contract

  for alleged malfeasance).

         This omission is an obvious flaw in this context because, for many of these claimants, the

  stakes are enormous. See Mathews, 424 U.S. at 335. Qualified recipients — who by definition

  are unemployed — often experience a “brutal need” for benefits, which “provide[] the means to

  obtain essential food, clothing, housing, and medical care.” Goldberg, 397 U.S. at 261, 264.

  “[T]he termination of aid . . . may deprive an eligible recipient of the very means by which to live.”

  Id. at 264. On the other hand, the UIA gains little, if anything, from excluding its grounds for

  suspicion on its fraud questionnaires. “The state cannot be said to have an interest in depriving

  unwitting claimants of benefits to which they may be entitled,” Cosby v. Ward, 843 F.2d 967, 984

  (7th Cir. 1988), or falsely accusing honest people of fraud.

         Moreover, the costs of providing constitutionally adequate notice of the claimants’ alleged

  misconduct is low. The State simply would have to modify its pre-written questionnaires to



                                                  -57-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39847 Filed 03/25/21 Page 58 of 68




  indicate a basic reason for the UIA’s suspicion. See Easton dep., ECF No. 473-18, PageID.35224-

  26 (describing the process of modifying forms).

         The State defendants argue that the UIA’s forms must have provided adequate notice

  because each plaintiff testified that “there was nothing confusing about the Agency forms,” State

  Defs.’ Mot. Summ. J., ECF No. 423, PageID.18335, and the April 2016 Michigan Auditor

  General’s report stated that “[m]ost UIA form letters sent to claimants were clear and

  comprehensive.” 2016 Auditor General Report, ECF No. 423-24, PageID.19176. This argument

  misrepresents the record. The plaintiffs’ testimony stands for the unremarkable proposition that

  they understood what the forms said — not that they understood why the UIA suspected that they

  committed fraud before they received their fraud determination. And the State defendants took

  the Auditor General’s statement out of context. The Auditor General found that most of the UIA’s

  forms were clear when considering all communications between the UIA and claimants. 2016

  Auditor General Report, ECF No. 423-24, PageID.19176. But the report identified a “material

  condition related to obtaining the necessary information for accurately adjudicating select claims

  and providing claimants with the reasons supporting UIA’s (re)determinations.” Ibid. A “material

  condition” is a “matter that, in the auditor’s judgment, is more severe than a reportable condition

  and could impair the ability of management to operate a program in an effective and efficient

  manner.” Id. at PageID.19213. In stark contrast to what the State defendants allege, the report

  makes clear that the “UIA needs to provide claimants with the facts and rationale for claims

  identified as including potentially false or misleading information.” Id. at PageID.19178; see also

  2015 DOL report (Finding 5: the “UIA’s Notices of Determinations/Redeterminations and

  Information Request sent to claimants/employers do not always provide a clear statement of the



                                                 -58-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39848 Filed 03/25/21 Page 59 of 68




  issue(s), which is not a method of administration to ensure payment when due in accordance with

  [the SSA, 42 U.S.C. § 503(a)(1)].”

         The questionnaires did not provide adequate notice of the plaintiffs’ alleged misconduct

  and prevented them from intelligently objecting to the possibility of losing their benefits and fraud

  accusations. The right to such notice was clearly established at the time.

                                    2. Fraud Determination Notices

         The fraud determination notices likewise failed to notify the plaintiffs adequately of the

  grounds for the adverse proceedings against them. Once a default fraud determination was made,

  MiDAS automatically issued three notices together: (1) a Primary Notice of Determination (stating

  why the UIA believed it overpaid); (2) a Secondary Notice of Determination (informing the

  claimant of the UIA’s fraud determination); and (3) a List of Overpayments, which demanded

  payment of actual benefits as well as a statutory penalty for committing fraud.

         The UIA’s explanations for fraud findings in the Secondary Determination Notices were

  just as opaque as the questionnaires:

         Your actions indicate you intentionally misled and/or concealed information to
         obtain benefits you were not entitled to receive.

  Secondary Determination Notice, id. at PageID.28593. The fraud determination forms merely list

  the UIA’s conclusion without any allegations for a claimant to intelligently dispute; that was

  insufficient notice. Mullane, 339 U.S. at 314; see Transco Sec., Inc., 639 F.2d at 323-24. The

  Primary Determination Notices provided an adequate description for why the UIA believed it

  overpaid claimants. E.g., Primary Determination Notice, ECF No. 461-18, PageID.28597 (“You

  quit your job with RANDSTAND EMPLOYMENT SOLUTIONS LP on January 11, 2013 due to

  other personal reasons. Your leaving was voluntary and not attributable to the employer. You are


                                                  -59-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39849 Filed 03/25/21 Page 60 of 68




  disqualified for benefits under the MES Act, Sec. 201(a) . . . Claimant is disqualified until

  completion of a $ 4,344.00 earnings rework requirement which has been satisfied.”). But that

  communication came too late. By the time the UIA issued the determination notices, it had already

  terminated the claimants’ rights to benefits, demanded repayment, and determined that the

  claimants were subject to penalties. The State defendants cannot rely on post-deprivation process

  to remedy the lack of pre-deprivation notice.

         The State defendants insist that each plaintiff nevertheless had the opportunity to

  participate in a full evidentiary hearing before the UIA deprived any of them of property, which,

  they say, cured any deficiency in earlier notices. But the Sixth Circuit rejected this exact argument

  by the same defendants:

         The Individual Agency Defendants argue that Plaintiffs failed to allege a plausible
         due process claim because Agency procedures provided for a pre-deprivation
         hearing if claimants elected to appeal a fraud determination. The Court is
         unpersuaded by this argument. Plaintiffs allege that the Agency terminated a
         claimant's right to benefits before any appeal hearing took place; they allege the
         Agency terminated a claimant’s right to benefits immediately once MiDAS made a
         positive fraud determination. While claimants had the opportunity to appeal a fraud
         determination, “postdeprivation remedies alone will not satisfy due process if the
         deprivation resulted from conduct pursuant to an ‘established state procedure,’
         rather than random and unauthorized conduct.”

  Cahoo, 912 F.3d at 902 (citing Valentino, 756 F.3d at 905 (quoting Logan, 455 U.S. at 435–36,

  (1982)); see also Cosby, 843 F.2d at 984.

         The State defendants also contend that the Michigan Court of Appeals already determined

  that MiDAS’s forms comported with due process in Department of Licensing & Regulatory Affairs

  v. Lucente, ---N.W.2d --- (Mich. Ct. App. Oct. 15, 2019). But the main focus of the court’s

  decision in that case was an administrative law ruling about the statutory time limits for recouping

  benefits under two different sections of the MESA. And the notice forms the court reviewed for


                                                  -60-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39850 Filed 03/25/21 Page 61 of 68




  constitutional adequacy were the pre-MiDAS forms (dated 2010), not the ones challenged in this

  lawsuit.

                                              * * * * *

         The plaintiffs’ right to adequate notice was clearly established, and the notices for which

  defendants Moffet-Massey and Geskey were responsible were clearly inadequate. In the earlier

  appeal of this case, the court of appeals rejected the State defendants’ argument that the plaintiffs

  must point to a case that applies these fundamental and well-established principles to a state

  adjudicative system that employs some level of technology.

         The Court rejects the Individual Agency Defendants’ assertion that Plaintiffs’ due
         process rights were not clearly established. The Individual Agency Defendants
         contend that Plaintiffs’ due process rights were not clearly established because
         Plaintiffs failed to locate a case holding that a governmental official violates
         individuals’ due process rights by “not ceasing to use the computerized system that
         its employing agency contracted for, based on reports of performance issues of the
         system. . . .” (Defs.’ Br. At 38.) The Individual Agency Defendants’ argument is
         based on a fundamental misunderstanding of the doctrine of qualified immunity.
         Contrary to the Individual Agency Defendants’ contention, “an official can be on
         notice that his conduct violates established law even in novel factual situations.”
         Littlejohn, 684 F. App’x at 569 (citing Hope, 536 U.S. at 731). The operative
         inquiry is not whether a previous court faced perfectly analogous facts — it is
         “whether it would be clear to a reasonable officer that his conduct was unlawful in
         the situation he confronted.” Baynes, 799 F.3d at 610 (quoting Saucier, 533 U.S.
         at 202). In this case, any reasonable official would have known that depriving
         Plaintiffs of their protected property interests in the manner alleged violated their
         due process rights.

         If this Court accepted the Individual Agency Defendants’ argument that Plaintiffs
         must identify cases with virtually identical facts to defeat a qualified immunity
         defense, this Court would enable state actors to violate citizens’ constitutional
         rights with impunity simply by employing new technologies. This would give state
         actors a roadmap for evasion and effectively insulate them from any liability —
         they would use new technologies to carry out unconstitutional conduct, and avoid
         liability based on qualified immunity, even when the underlying conduct is clearly
         unconstitutional. The Court rejects the Individual Agency Defendants’ invitation
         to allow state actors to evade liability by utilizing new technologies to effectuate
         unconstitutional conduct.


                                                  -61-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39851 Filed 03/25/21 Page 62 of 68




         The Individual Agency Defendants attempt to hide behind MiDAS. They claim
         that MiDAS — not the Individual Agency Defendants — caused the
         unconstitutional deprivations that Plaintiffs allege. On one level, this argument
         superficially appears to be correct — MiDAS rendered the false fraud
         determinations, not the Individual Agency Defendants. But this argument
         conveniently ignores the fact that the Individual Agency Defendants implemented
         and oversaw MiDAS, and prescribed its operation. MiDAS did not create itself.
         And it did not enforce the false fraud determinations that it automatically rendered
         — the Individual Agency Defendants did. The Court rejects the Individual Agency
         Defendants’ attempt to evade responsibility for their actions by deflecting blame
         away from themselves and onto the computerized system that they implemented
         and oversaw, and whose invalid fraud determinations they knowingly enforced.

  Cahoo, 912 F.3d at 904-905. That reasoning still applies. Qualified immunity will not shield

  defendants Moffet-Massey and Geskey from liability.

                                      C. Statute of Limitations

         The State defendants also argue that Krysten Mendyk’s claims are barred by the statute of

  limitations.

         Section 1983 does not provide a statute of limitations. Instead, the appropriate statute of

  limitations to be applied in all section 1983 actions is the state statute of limitations governing

  actions for personal injury in the forum state. McCune v. City of Grand Rapids, 842 F.2d 903,

  905-06 (6th Cir. 1988) (citing Wilson v. Garcia, 471 U.S. 261, 276-280 (1985)). Michigan’s three-

  year statute of limitations for personal injury claims, Mich. Comp. Laws Ann. § 600.5805(8),

  “governs section 1983 actions when the cause of action arises in Michigan,” McCune, 842 F.2d at

  905-06.

         The statute of limitations begins to run when the cause of action accrues, which, in a section

  1983 action, “is a question of federal law.” Eidson v. State of Tenn. Dep’t of Children’s Servs.,

  510 F.3d 631, 635 (2007) (citing Kuhnle Bros., Inc. v. Cnty. of Geauga, 103 F.3d 516, 519 (6th

  Cir. 1997)). “[I]t is the standard rule that accrual occurs when the plaintiff has a complete and


                                                 -62-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39852 Filed 03/25/21 Page 63 of 68




  present cause of action . . . that is, when the plaintiff can file suit and obtain relief.” Wallace v.

  Kato, 549 U.S. 384, 388 (2007) (citing Bay Area Laundry & Dry Cleaning Pension Trust Fund v.

  Ferbar Corp. of California, 522 U.S. 192, 201 (1997) (quotation marks and citations omitted)).

         The Sixth Circuit recognizes the “discovery rule,” which states that a cause of action

  accrues when the “plaintiffs knew of or should have known of the injury which forms the basis of

  their claims.” Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir. 2001) (citing Friedman v. Estate of

  Presser, 929 F.2d 1151, 1159 (6th Cir. 1991)). “This inquiry focuses on the harm incurred, rather

  than the plaintiff’s knowledge of the underlying facts which gave rise to the harm.” Ibid.

         The State defendants argue that Mendyk had reason to know about her claim between

  November and January 2014. They contend that her claim is barred because she did not file suit

  until over three years later, on March 2, 2017. The UIA issued three fraud determinations against

  Mendyk, two in November 2013 and one in January 2014. They were mailed to the residence

  address on file, where Mendyk’s ex-husband lived. Mendyk testified that she was not living with

  him at that address; she moved out in 2011. However, she returned to the address from March to

  June 2014, then left again. Mendyk’s claim files reflect that she began checking her MiWAM

  account regularly since January 10, 2014. That evidence supports an inference that Mendyk

  learned about the fraud determinations sometime before March 2014. Mendyk even acknowledged

  that it is “fair to say [she] could have received” the fraud determinations. Mendyk dep., ECF No.

  423-3, PageID.18424. However, that inference is not conclusive, and the Court must draw such

  inferences at this stage of the case in favor of the non-moving party. Alexander, 576 F.3d at 557.

  Although the defendants’ statute-of-limitations argument remains a viable trial defense, it does not

  compel dismissal at the summary judgment stage of the case.



                                                  -63-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39853 Filed 03/25/21 Page 64 of 68




                                   D. Emotional Distress Damages

         Lastly, the State defendants argue that the Court should bar the plaintiffs from asserting

  medically related damages at trial because they have not identified any expert witnesses that could

  support such claims. Plaintiff Cahoo alleges increased depression and weight gain. Cole testified

  that she suffered depression and breakdowns, and that her fibromyalgia was exacerbated. Davison

  testified that she experienced depression, anxiety, and exacerbated sarcoidosis. And Mendyk

  alleges that she experienced stress and depression. Plaintiffs’ counsel apparently identified expert

  witnesses who could support those damage claims but later withdrew them.

         Neither the Supreme Court nor the Sixth Circuit require expert testimony to demonstrate

  emotional distress injuries. Carey, 435 U.S. at 264 n.20 (stating that emotional distress injuries,

  which “include mental suffering or emotional anguish,” although “essentially subjective,” “may

  be evidenced by one’s conduct and observed by others. Juries must be guided by appropriate

  instructions, and an award of damages must be supported by competent evidence concerning the

  injury.”); Turic v. Holland Hosp. Inc., 85 F.3d 1211, 1215 (6th Cir. 1996) (“A plaintiff’s own

  testimony, along with the circumstances of a particular case, can suffice to sustain the plaintiff’s

  burden [to prove that a defendant’s unconstitutional actions caused emotional distress].”); Moorer

  v. Baptist Health Care Sys., 398 F.3d 469, 485 (6th Cir.2005) (“emotional injury may be proved

  without medical support”). “Although medical evidence is not necessary in order for a plaintiff to

  be compensated for emotional distress, ‘damages for mental and emotional distress will not be

  presumed and must be proven by competent evidence.’” Betts v. Costco Wholesale Corp., 558

  F.3d 461, 472 (6th Cir. 2009) (quoting Turic, 85 F.3d at 1215). Competent evidence, however,

  may come from lay witnesses.



                                                 -64-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39854 Filed 03/25/21 Page 65 of 68




                        IV. Plaintiffs’ Motion for Partial Summary Judgment

         The plaintiffs contend that they are entitled to partial summary judgment on liability

  because the undisputed facts demonstrate that the fraud questionnaires and determinations were so

  deficient that they failed to convey the constitutionally required notice and opportunity for the

  plaintiffs to contest the fraud accusations made against them. They also contend that the record

  shows without question that defendants CSG, FAST, Geskey, and Moffet-Massey are responsible

  for the due process violations. As discussed above, the plaintiffs make some compelling points

  about the deficiencies in the notices that the UIA furnished through MiDAS. But fact questions

  abound as to how those faults affected the individual plaintiffs.

         Plaintiff Cahoo collected unemployment benefits from January through June 2013. After

  her employer protested her unemployment eligibility, the UIA began investigating her for fraud in

  May 2014. More than one year later, the UIA determined that Cahoo committed fraud based on

  her failure to respond to a questionnaire, and the UIA issued two notices of determination, both

  dated May 27, 2015. However, the evidence is equivocal on the effect the notices had on her.

  Cahoo’s claim file reflects that someone checked her MiWAM account 22 times between the day

  the first questionnaire was sent in May 2014 and when the fraud determinations were issued in

  May 2015. When asked, she testified that she likely saw the documents. Cahoo dep., ECF No.

  445-28, PageID.26070-71. But Cahoo never stated explicitly that she read the questionnaire or

  the determination letters or that she was misled by them. Id. at PageID.26071 (“I may not have

  read it. I honestly don’t know.”). Although the fraud questionnaires and determination notices

  inherently lacked adequate grounds to accord pre-deprivation process, questions of fact remain

  about whether Cahoo’s due process right was violated on this ground.



                                                  -65-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39855 Filed 03/25/21 Page 66 of 68




         Kristen Mendyk received unemployment benefits from July 2011 to March 2012. After

  her employer protested her unemployment eligibility, the UIA determined that Mendyk committed

  fraud based on her failure to respond to its questionnaires, and it mailed three fraud determinations

  against her: two in November 2013 and one in January 2014. As with plaintiff Cahoo, questions

  of fact remain about if and when Mendyk received the UIA’s deficient questionnaires and

  determinations.    She maintains that she does not know if she ever received any of the

  questionnaires but believes that she likely did not because she had moved from the address she

  provided the UIA. However, her claim files reflect that she began checking her MiWAM account

  regularly since January 10, 2014, just before the UIA issued her third determination notice.

  Although the record supports an inference that Mendyk saw the questionnaires and determinations

  on MiDAS, a contrary inference also is justified, which must be drawn in favor of the non-moving

  party. Alexander, 576 F.3d at 557.

         Plaintiff Cole received unemployment benefits from March through June 2014 and opted

  for email correspondence with the UIA. The UIA investigated her for two activities. The first

  involved vacation pay earned in March 2014; the second involved earning discrepancies from

  April to June 2014.     The UIA issued questionnaires in October 2014 and February 2015,

  respectively. Cole never responded, and the UIA determined that she committed fraud in both

  cases. However, she cannot say unequivocally that she received the UIA’s deficient questionnaires

  and determinations. The record reflects only that someone frequently logged into her MiWAM

  account, including before the UIA sent the first fraud questionnaire in October 2014 and after it

  issued the second determination notice in February 2015.

         Michelle Davison, who opted for mail correspondence, received unemployment benefits

  from May 2013 through November 2013, and from March 2014 through July 2014. Davison’s
                                                  -66-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39856 Filed 03/25/21 Page 67 of 68




  former employer protested her eligibility around March 2014. In October 2014, the UIA mailed

  Davison a questionnaire to her stated address, to which she never responded. The UIA issued a

  primary overpayment determination shortly after, but that was returned as undeliverable in

  November 2014. Davison then called the UIA in December 2014 and updated her address to

  reflect that she was working with a homeless shelter. About two weeks later, the UIA issued a

  fraud determination to Davison’s updated address in January 2015. As with the other plaintiffs,

  questions of fact remain about when Davison received the UIA’s deficient questionnaires and

  determinations. She did not testify that she read and was confused by the notices. However, her

  claim files indicate that someone frequently checked her MiWAM account before and after

  MiDAS posted the October 2014 questionnaire and January 2015 fraud determinations.

         These fact questions preclude partial summary judgment on liability in favor of the

  plaintiffs against any of the defendants.

                                              V. Conclusion

         Fact questions preclude summary judgment in favor of defendants CSG Government

  Solutions, FAST Enterprises, Inc., Sharon Moffet-Massey, and Stephen Geskey against plaintiffs

  Patti Jo Cahoo, Kristen Mendyk, Khadija Cola, or Michelle Davison. Plaintiff Hyon Pak has not

  presented sufficient evidence to establish that he suffered a constitutional injury caused by any of

  the defendants, and the amended complaint will be dismissed as to him against all defendants. The

  plaintiffs have not offered sufficient evidence to establish the liability of defendants Shemin

  Blundell, Doris Mitchell, and Debra Singleton. Fact questions preclude partial summary judgment

  in favor of the remaining plaintiffs.

         Accordingly, it is ORDERED that the motions by defendants CSG and FAST for summary

  judgment (ECF No. 425, 429, 445) are GRANTED IN PART AND DENIED IN PART. The
                                                  -67-
Case 2:17-cv-10657-DML-RSW ECF No. 534, PageID.39857 Filed 03/25/21 Page 68 of 68




  amended complaint is DISMISSED WITH PREJUDICE as to plaintiff Hyon Pak, only. The

  motions are DENIED in all other respects.

         It is further ORDERED that the motions for summary judgment by defendants Sharon

  Moffet-Massey, Stephen Geskey, Shemin Blundell, Doris Mitchell, and Debra Singleton (ECF No.

  423, 430) are GRANTED IN PART AND DENIED IN PART. The amended complaint is

  DISMISSED WITH PREJUDICE as to plaintiff Hyon Pak, only, against all defendants, and as

  to defendants Shemin Blundell, Doris Mitchell, and Debra Singleton as to all plaintiffs. The

  motions are DENIED in all other respects.

         It is further ORDERED that the plaintiffs’ motion for partial summary judgment (ECF

  No. 433) is DENIED.

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge

  Date: March 25, 2021




                                              -68-
